 



EXHIBIT 10.4



 
 
 
 
AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT
 
among
 
UNITED STATES PHARMACEUTICAL GROUP, L.L.C.
and
NATIONSHEALTH HOLDINGS, L.L.C.
 
and
 
CAPITALSOURCE FINANCE LLC/
 
Dated as of
June 29, 2004
 
 
 



--------------------------------------------------------------------------------



 



 

REVOLVING CREDIT AGREEMENT
TABLE OF CONTENTS

                              Page   I.   DEFINITIONS     1       1.1  
General Terms
    1                     II.   ADVANCES, PAYMENT AND INTEREST     2       2.1  
The Revolving Facility
    2       2.2  
The Note; Maturity
    4       2.3  
Interest
    5       2.4  
Revolving Facility Disbursements; Requirement to Deliver Borrowing Certificate
    6       2.5  
Revolving Facility Collections; Repayment; Borrowing Availability and Lockbox
    6       2.6  
Promise to Pay; Manner of Payment
    7       2.7  
Repayment of Excess Advances
    8       2.8  
Payments by Lender
    8       2.9  
Grant of Security Interest; Collateral
    8       2.10  
Collateral Administration
    9       2.11  
Power of Attorney
    10                     III.   FEES AND OTHER CHARGES     11       3.1  
Commitment Fee
    11       3.2  
Unused Line Fee
    11       3.3  
Collateral Management Fee
    11       3.4  
Computation of Fees; Lawful Limits
    12       3.5  
Default Rate of Interest
    12       3.6  
Acknowledgement of Joint and Several Liability
    12                     IV.   CONDITIONS PRECEDENT     13       4.1  
Conditions to Initial Overadvance on Restatement Date and Closing
    13       4.2  
Conditions to Each Advance and Overadvance
    14                     V.   REPRESENTATIONS AND WARRANTIES     15       5.1
 
Organization and Authority
    15       5.2  
Loan Documents
    15       5.3  
Subsidiaries, Capitalization and Ownership Interests
    16       5.4  
Properties
    16       5.5  
Other Agreements
    17       5.6  
Litigation
    17       5.7  
Hazardous Materials
    17       5.8  
Potential Tax Liability; Tax Returns; Governmental Reports
    18       5.9  
Financial Statements and Reports
    18       5.10  
Compliance with Law
    18       5.11  
Intellectual Property
    19       5.12  
Licenses and Permits; Labor
    19       5.13  
No Default
    19       5.14  
Disclosure
    19       5.15  
Existing Indebtedness; Investments, Guarantees and Certain Contracts
    20       5.16  
Other Agreements
    20       5.17  
Insurance
    20  



--------------------------------------------------------------------------------



 



 

                                            Page       5.18  
Names; Location of Offices, Records and Collateral
                20       5.19  
Non-Subordination
                20       5.20  
Accounts and Inventory
                21       5.21  
Healthcare
                22       5.22  
Survival
                22       5.23  
Merger Documents, HealthTrans Agreement, Wellpoint Agreement and Employment
Agreements
                22                                 VI.   AFFIRMATIVE COVENANTS  
              23       6.1  
Financial Statements, Borrowing Certificate, Financial Reports and Other
Information
                23       6.2  
Payment of Obligations
                25       6.3  
Conduct of Business and Maintenance of Existence and Assets
                26       6.4  
Compliance with Legal and Other Obligations
                26       6.5  
Insurance
                26       6.6  
True Books
                27       6.7  
Inspection; Periodic Audits
                27       6.8  
Further Assurances; Post Closing
                27       6.9  
Payment of Indebtedness
                27       6.10  
Lien Searches
                27       6.11  
Use of Proceeds
                28       6.12  
Collateral Documents; Security Interest in Collateral
                28       6.13  
Right of First Refusal
                28       6.14  
Taxes and Other Charges
                29       6.15  
Payroll Taxes
                30       6.16  
Inventory Controls
                30                                 VII.   NEGATIVE COVENANTS    
            30       7.1  
Financial Covenants
                30       7.2  
Permitted Indebtedness
                30       7.3  
Permitted Liens
                31       7.4  
Investments; New Facilities or Collateral; Subsidiaries
                32       7.5  
Dividends; Redemptions
                32       7.6  
Transactions with Affiliates
                32       7.7  
Charter Documents; Fiscal Year; Name; Jurisdiction of Organization; Dissolution;
Use of Proceeds
                33       7.8  
Truth of Statements
                33       7.9  
IRS Form 8821
                33       7.10  
Transfer of Assets
                33       7.11  
Payment on Permitted Subordinated Debt
                34       7.12  
Merger Documents
                34       7.13  
HealthTrans Agreement and Wellpoint Agreement
                34       7.14  
NationsHealth Supply L.L.C.
                34                     VIII.   EVENTS OF DEFAULT                
35                         IX.   RIGHTS AND REMEDIES AFTER DEFAULT              
  37       9.1  
Rights and Remedies
                37       9.2  
Application of Proceeds
                38       9.3  
Rights of Lender to Appoint Receiver
                39  



--------------------------------------------------------------------------------



 



 

                              Page       9.4  
Rights and Remedies not Exclusive
    39                     X.   WAIVERS AND JUDICIAL PROCEEDINGS     39      
10.1  
Waivers
    39       10.2  
Delay; No Waiver of Defaults
    40       10.3  
Jury Waiver
    40       10.4  
Cooperation in Discovery and Litigation
    40                     XI.   EFFECTIVE DATE AND TERMINATION     41      
11.1  
Termination and Effective Date Thereof
    41       11.2  
Survival
    41                     XII.   MISCELLANEOUS     42       12.1  
Governing Law; Jurisdiction; Service of Process; Venue
    42       12.2  
Successors and Assigns; Participations; New Lenders
    42       12.3  
Application of Payments
    43       12.4  
Indemnity
    43       12.5  
Notice
    43       12.6  
Severability; Captions; Counterparts; Facsimile Signatures
    44       12.7  
Expenses
    44       12.8  
Entire Agreement
    45       12.9  
Lender Approvals
    45       12.10  
Publicity
    45       12.11  
Release of Lender
    45       12.12  
Agent
    46                         ANNEX I  
 
    1       FINANCIAL COVENANTS     1       1)  
Minimum EBITDA
    1       2)  
Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)
    1       3)  
Cash Velocity
    2       4)  
Minimum Liquidity and Working Capital
    2                         APPENDIX A  
 
    1                         DEFINITIONS  
 
    1  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT
          THIS AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT (the
“Agreement”) dated as of June 29, 2004, is entered into among UNITED STATES
PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH, a Delaware limited liability
company and NATIONSHEALTH HOLDINGS, L.L.C., a Florida limited liability company
(jointly and severally, the “Borrower”) and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company (the “Lender”).
          WHEREAS, pursuant to a certain Revolving Credit and Security Agreement
by and between Borrower and Lender dated as of April 30, 2004 (the “Original
Credit Agreement”), Lender made available to Borrower a revolving credit
facility (the “Revolving Facility”) in a maximum principal amount at any time
outstanding of up to Ten Million and 00/100 Dollars ($10,000,000.00) (the
“Facility Cap”), the proceeds of which shall be used by Borrower (i) as a
provider of health care services, (ii) as a wholesaler, retailer and provider of
medical supplies, (iii) for the generation of receivables/inventory, (iv) for
the refinancing of existing indebtedness, (v) for its working capital needs
thereafter and (vi) for payments to Lender hereunder upon and subject to the
conditions set forth in the Original Credit Agreement; and
          WHEREAS, Borrower has requested that Lender amend and restate the
conditions of the Original Credit Agreement to make available to Borrower a
separate overadvance facility (the “Overadvance Facility”) pursuant to which
Borrower may request advances of up to Five Million and 00/100 Dollars
($5,000,000.00) (the “Overadvance Facility Cap”) and to permit Borrower to
include its inventory within the Borrowing Base (as hereinafter defined) for the
Revolving Facility; and
          WHEREAS, Lender is willing to so amend and restate the Original Credit
Agreement to make the Overadvance Facility available to Borrower and to permit
the inclusion of inventory within the Borrowing Base upon the terms and subject
to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree that the Original Credit
Agreement shall be amended and restated as follows:
I. DEFINITIONS
     1.1 General Terms
          For purposes of this Agreement, in addition to the definitions above
and elsewhere in this Agreement, the terms listed in Appendix A hereto shall
have the meanings given such terms in Appendix A, which is incorporated herein
and made a part hereof. All capitalized terms used which are not specifically
defined shall have meanings provided in Article 9 of the UCC in effect on the
date hereof to the extent the same are used or defined therein. Unless otherwise
specified herein or in Appendix A, any agreement or contract referred to herein
or in Appendix A shall mean such agreement as modified, amended or supplemented
from time to time. Unless otherwise specified, as used in the Loan Documents or
in any certificate, report, instrument or other document made or delivered
pursuant to any of the Loan Documents, all accounting terms not defined in
Appendix A or elsewhere in this Agreement shall have the meanings given to such
terms in and shall be interpreted in accordance with GAAP.



--------------------------------------------------------------------------------



 



2

II. ADVANCES, PAYMENT AND INTEREST
     2.1 The Revolving Facility
          (a) Subject to the provisions of this Agreement, Lender shall make
Advances to Borrower under the Revolving Facility from time to time during the
Term, provided that, notwithstanding any other provision of this Agreement, the
aggregate amount of all Advances at any one time outstanding under the Revolving
Facility shall not exceed either of (a) the Facility Cap, or (b) the
Availability, plus such additional amounts that Lender may elect to advance to
Borrower in its sole discretion such that the total outstanding Advances at any
one time are not less than the Minimum Balance. The Revolving Facility is a
revolving credit facility, which may be drawn, repaid and redrawn, from time to
time as permitted under this Agreement. Any determination as to whether there is
Availability for Advances shall be made by Lender in its sole discretion and,
absent demonstrable error, is final and binding upon Borrower. Unless otherwise
permitted by Lender, each Advance shall be in an amount of at least $1,000.
Subject to the provisions of this Agreement, Borrower may request Advances under
the Revolving Facility up to and including the value, in U.S. Dollars, of the
sum of (i) Eighty-Five percent (85%) of the Borrowing Base for Eligible Billed
Receivables, (ii) Sixty percent (60%) of the Borrowing Base for Eligible
Unbilled Receivables, and (iii) as determined by Lender in its sole discretion
following the completion of the Inventory Field Examination, either (a) Fifty
percent (50%) of the Borrowing Base for Eligible Finished Goods Inventory valued
at the lower of cost basis or market value and (b) Eighty-Five percent (85%) of
the Borrowing Base for Eligible Inventory valued at orderly liquidation value,
minus, if applicable, amounts adjusted or reserved pursuant to this Agreement
(such calculated amount being referred to herein as the
“Availability”);provided, however, that at no time shall more than One Million
and 00/100 ($1,000,000.00) of the Availability be comprised of Eligible
Inventory. Advances under the Revolving Facility automatically shall be made for
the payment of interest on the Notes and other Obligations, including
Overadvances, on the date when due to the extent available and as provided for
herein. Notwithstanding any provision of this subsection (a) to the contrary,
Borrower shall not be permitted to include Eligible Inventory in the
Availability unless and until Lender has completed and reviewed an independent
appraisal and field examination of Borrower’s Inventory at the expense of
Borrower and the results of which are satisfactory to Lender in its sole
discretion (the “Inventory Field Examination”).
          (b) On the Restatement Date, Lender shall make the Overadvance
Facility available to Borrower pursuant to which Borrower may request advances
(“Overadvances”) from time to time during the Term of up to the Overadvance
Facility Cap as follows:
     (i) As long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall be permitted to request Overadvances commencing on
the Restatement Date and continuing through July 31, 2004 in an amount not to
exceed One Million Two Hundred Fifty Thousand and 00/100 Dollars ($1,250,000.00)
in the aggregate (each, an “Initial Overadvance” and, collectively, “Initial
Overadvances”); and
     (ii) As long as no Default or Event of Default shall have occurred and be
continuing, commencing March 1, 2005 and continuing during the Term, Borrower
shall be permitted to request subsequent Overadvances (each, a “Subsequent
Overadvance” and, collectively, “Subsequent Overadvances”) in amounts determined
as follows by reference to Borrower’s EBITDA as of the end of the most recent
Test Period prior to the date of the requested Subsequent Overadvance:



--------------------------------------------------------------------------------



 



3

                                      Amount of Subsequent     Test Period
Ending     EBITDA     Overadvance    
January 31, 2005 through June 30, 2005
    Less than $6,000,000     $ 0.00      
 
    Greater than or equal to $6,000,000 but less than $6,250,000     Not to
exceed $1,000,000    
 
    Greater than or equal to $6,250,000 but less than $6,500,000     Not to
exceed $2,000,000    
 
    Greater than or equal to $6,500,000 but less than $7,000,000     Not to
exceed $3,000,000    
 
    Greater than or equal to $7,000,000 but less than $7,500,000     Not to
exceed $4,000,000    
 
    Greater than or equal to $7,500,000     Not to exceed $5,000,000    
July 31, 2005 through December 31, 2005
    Less than $7,500,000     $ 0.00      
 
    Greater than or equal to $7,500,000 but less than $7,700,000     Not to
exceed $1,000,000    
 
    Greater than or equal to $7,700,000 but less than $8,000,000     Not to
exceed $2,000,000    
 
    Greater than or equal to $8,000,000 but less than $8,250,000     Not to
exceed $3,000,000    
 
    Greater than or equal to $8,250,000 but less than $8,500,000     Not to
exceed $4,000,000    
 
    Greater than or equal to $8,500,000     Not to exceed $5,000,000    
January 31, 2006 through December 31, 2006
    Less than $9,000,000     $ 0.00      
 
    Greater than or equal to $9,000,000     Not to exceed $5,000,000    
January 31, 2007 through December 31, 2007
    Less than $10,000,000     $ 0.00      
 
    Greater than or equal to $10,000,000     Not to exceed $5,000,000    



--------------------------------------------------------------------------------



 



4

          At no time shall Overadvances exceed the Overadvance Facility Cap.
Except as otherwise noted herein, outstanding Overadvances, and all principal,
interest, fees and other costs and expenses relating to the Overadvances, shall
be treated as additional Obligations under this Agreement and the other Loan
Documents. Each Overadvance shall be in an amount of at least $100,000.
Commencing March 1, 2005 in the case of Subsequent Overadvances only, the
Overadvance Facility shall be a revolving credit facility, which may be drawn,
repaid and redrawn, from time to time as permitted under this Agreement.
          (c) Lender has established the above-referenced advance rates for
Availability and, in its sole credit judgment, may further adjust the
Availability and such advance rates by applying percentages (known as “liquidity
factors”) to Eligible Receivables by payor class based upon Borrower’s actual
recent collection history for each such payor class (i.e., Medicare, Medicaid,
commercial insurance, etc.) and to Eligible Inventory in a manner consistent
with Lender’s underwriting practices and procedures, including without
limitation Lender’s review and analysis of, among other things, Borrower’s
historical returns, rebates, discounts, credits and allowances (collectively,
the “Dilution Items”). Such liquidity factors and the advance rates for
Availability may be adjusted by Lender throughout the Term as warranted by
Lender’s underwriting practices and procedures in its sole credit judgment.
Also, Lender shall have the right to establish from time to time, in its sole
credit judgment, reserves against the Borrowing Base, which reserves shall have
the effect of reducing the amounts otherwise eligible to be disbursed to
Borrower under the Revolving Facility pursuant to this Agreement.
     2.2 The Notes; Maturity
          (a) (i) All Advances under the Revolving Facility shall be evidenced
by the Revolving Note, payable to the order of Lender, duly executed and
delivered by Borrower and dated the Closing Date, evidencing the aggregate
indebtedness of Borrower to Lender resulting from Advances under the Revolving
Facility, from time to time. Lender hereby is authorized, but is not obligated,
to enter the amount of each Advance under the Revolving Facility and the amount
of each payment or prepayment of principal or interest thereon in the
appropriate spaces on the reverse of or on an attachment to the Revolving Note.
Lender will account to Borrower monthly with a statement of Advances under the
Revolving Facility and charges and payments made pursuant to this Agreement, and
in the absence of manifest error, such accounting rendered by Lender shall be
deemed final, binding and conclusive unless Lender is notified by Borrower in
writing to the contrary within 30 calendar days of Receipt of each accounting,
which notice shall be deemed an objection only to items specifically objected to
therein.



--------------------------------------------------------------------------------



 



5

               (ii) All Overadvances shall be evidenced by the Overadvance Note,
payable to the order of Lender, duly executed and delivered by Borrower and
dated the Restatement Date, evidencing the aggregate indebtedness of Borrower to
Lender resulting from Overadvances under the Overadvance Facility, from time to
time. Lender hereby is authorized, but is not obligated, to enter the amount of
each Overadvance and the amount of each payment or prepayment of principal or
interest thereon in the appropriate spaces on the reverse of or on an attachment
to the Overadvance Note. Lender will account to Borrower monthly with a
statement of Overadances and charges and payments made pursuant to this
Agreement, and in the absence of manifest error, such accounting rendered by
Lender shall be deemed final, binding and conclusive unless Lender is notified
by Borrower in writing to the contrary within 30 calendar days of Receipt of
each accounting, which notice shall be deemed an objection only to items
specifically objected to therein.
          (b) All amounts outstanding under the Revolving Note and other
Obligations relating to Advances shall be due and payable in full, if not
earlier in accordance with this Agreement, on the earlier of (i) the occurrence
and continuance of an Event of Default if required pursuant hereto or Lender’s
demand upon the occurrence and continuance of an Event of Default, and (ii) the
last day of the Term (such earlier date being the “Revolving Facility Maturity
Date“).
          (c) All amounts outstanding under the Overadvance Note and other
Obligations relating to the Initial Overadvances shall be due and payable in
full, if not earlier in accordance with this Agreement, on the earlier of
(i) the occurrence and continuance of an Event of Default if required pursuant
hereto or Lender’s demand upon the occurrence and continuance of an Event of
Default, (ii) immediately upon the closing and out of the proceeds of the
Merger, or (iii) twelve (12) months from the Restatement Date (such earlier date
being the “Initial Overadvance Maturity Date”). All amounts outstanding under
the Overadvance Note and other Obligations relating to each Subsequent
Overadvance shall be due and payable in full, if not earlier in accordance with
this Agreement, on the earlier of (i) the occurrence and continuance of an Event
of Default if required pursuant hereto or Lender’s demand upon the occurrence
and continuance of an Event of Default, (ii) twelve (12) months from the date of
such Subsequent Overadvance or (iii) and the last day of the Term (such earlier
date, in the case of each Subsequent Overadvance, being the “Subsequent
Overadvance Maturity Date”).
     2.3 Interest
          (a) Interest on outstanding Advances under the Revolving Note shall be
payable monthly in arrears on the first day of each calendar month at an annual
rate of Prime Rate plus 2.50%, provided, however, that, notwithstanding any
provision of any Loan Document, for the purpose of calculating interest
hereunder, the interest rate shall be not less than 4.0%, in each case
calculated on the basis of a 360-day year and for the actual number of calendar
days elapsed in each interest calculation period. Interest accrued on each
Advance under the Revolving Note shall be due and payable on the first day of
each calendar month, in accordance with the procedures provided for in
Section 2.6, commencing May 1, 2004, and continuing until the later of the
expiration of the Term and the full performance and irrevocable payment in full
in cash of the Obligations relating to Advances and termination of this
Agreement.
          (b) Interest on outstanding Overadvances under the Overadvance Note
shall be payable monthly in arrears on the first day of each calendar month at
an annual rate of Prime Rate plus 4.50%, provided, however, that,
notwithstanding any provision of any Loan Document, for the purpose of
calculating interest hereunder, the Prime Rate shall not be less that 4.0%, in
each case calculated on the basis of a 360-day year and for the actual number of
calendar days lapsed in each interest calculation period. Interest accrued on
each Overadvance under the Overadvance Note shall be due and payable on



--------------------------------------------------------------------------------



 



6

the first day of each calendar month, in accordance with the procedures provided
for in Section 2.5 and Section 2.6, commencing July 1, 2004, and continuing
until the later of the Initial Overadvance Maturity Date (in the case of the
Initial Overadvances), the Subsequent Overadvance Maturity Date (in the case of
Subsequent Overadvances) and, in the case of all Overadvances, the full
performance and irrevocable payment in full in cash of the Obligations relating
to the Overadvances and termination of this Agreement.
     2.4 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate
          So long as no Default or Event of Default shall have occurred and be
continuing, Borrower may give Lender irrevocable written notice requesting
(i) an Advance under the Revolving Facility or (ii) an Overadvance under the
Overadvance Facility by delivering to Lender not later than 11:00 a.m. (Eastern
Standard Time) at least one but not more than four Business Days before the
proposed borrowing date of such requested Advance or Overadvance (the “Borrowing
Date”), a completed Borrowing Certificate and relevant supporting documentation
satisfactory to Lender, which shall (i) specify the proposed Borrowing Date of
such Advance or Overadvance which shall be a Business Day, (ii) specify the
principal amount of such requested Advance or Overadvance, (iii) certify the
matters contained in Section 4.2, (iv), in the case of an Advance, specify the
amount of any Medicare or Medicaid recoupments and/or recoupments of any
third-party payor being sought, requested or claimed, or, to Borrower’s
knowledge, threatened against Borrower or Borrower’s Affiliates, and (v), in the
case of a Subsequent Overadvance, certify Borrower’s EBITDA for the most recent
Test Period and provide information to support such calculation. Each time a
request for an Advance is made, and, in any event and regardless of whether an
Advance is being requested, on Tuesday of each week during the Term (and so long
as a Default or Event of Default exist, more frequently if Lender shall so
request) until the Obligations are indefeasibly paid in cash in full and this
Agreement is terminated, Borrower shall deliver to Lender a Borrowing
Certificate accompanied by a separate detailed aging and categorizing of
Borrower’s accounts receivable and accounts payable and such other supporting
documentation with respect to the figures and information in the Borrowing
Certificate as Lender shall reasonably request from a credit or security
perspective or otherwise. On each Borrowing Date, Borrower irrevocably
authorizes Lender to disburse the proceeds of the requested Advance or
Overadvance to the appropriate Borrower’s account(s) as set forth on
Schedule 2.4, in all cases for credit to the appropriate Borrower (or to such
other account as to which the appropriate Borrower shall instruct Lender) via
Federal funds wire transfer no later than 4:00 p.m. (Eastern Standard Time).
Lender may, in its sole discretion, also may make additional Advances to
Borrower without the requirement of a Borrowing Certificate (“Automatic
Advance”). The amount of such Automatic Advances shall be that amount, if any,
necessary to make the total outstanding Advances at any one time outstanding
equal to $2,500,000.00 or such lesser amount as Lender may elect to advance in
its sole discretion (in either case, the “Minimum Balance”).
     2.5 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox
          Each Borrower shall maintain one or more lockbox accounts
(individually and collectively, the “Lockbox Account”) with one or more banks
acceptable to Lender (each, a “Lockbox Bank”), and shall execute with each
Lockbox Bank one or more agreements acceptable to Lender (individually and
collectively, the “Lockbox Agreement”), and such other agreements related
thereto as Lender may require. Each Borrower shall ensure that all collections
of their respective Accounts and all other cash payments received by any
Borrower are paid and delivered directly from Account Debtors and other Persons
into the appropriate Lockbox Account. The Lockbox Agreements shall provide that
the Lockbox Banks will transfer on the same Business Day all funds paid into the
Lockbox Accounts into a depository account or accounts maintained by Lender or
an Affiliate of Lender at such bank as Lender



--------------------------------------------------------------------------------



 





7

may communicate to Borrower and the applicable Lockbox Bank from time to time in
accordance with the Lockbox Agreement (the “Concentration Account”), except,
with respect only to Accounts payable by Medicaid/Medicare Account Debtors, as
instructed by the applicable Borrower to whom such Accounts are payable as
permitted pursuant to the applicable Lockbox Agreement. Notwithstanding and
without limiting any other provision of any Loan Document, Lender shall apply,
on a daily basis, all funds transferred into the Concentration Account pursuant
to the Lockbox Agreement and this Section 2.5 in such order and manner as
determined by Lender. To the extent that any Accounts are collected by any
Borrower or any other cash payments received by any Borrower are not sent
directly to the appropriate Lockbox Account but are received by any Borrower or
any of their Affiliates, such collections and proceeds shall be held in trust
for the benefit of Lender and immediately remitted (and in any event within two
(2) Business Days), in the form received, to the appropriate Lockbox Account for
immediate transfer to the Concentration Account. Borrower acknowledges and
agrees that compliance with the terms of this Section 2.5 is an essential term
of this Agreement, and that, in addition to and notwithstanding any other rights
Lender may have hereunder, under any other Loan Document, under applicable law
or at equity, upon each and every failure by any Borrower or any of their
Affiliates to comply with any such terms Lender shall be entitled to assess a
non-compliance fee which shall operate to increase the Applicable Rate by two
percent (2.0%) per annum during any period of non-compliance, whether or not a
Default or an Event of Default occurs or is declared, provided that nothing
shall prevent Lender from considering any failure to comply with the terms of
this Section 2.5 to be a Default or an Event of Default. All funds transferred
to the Concentration Account for application to the Obligations under the
Revolving Facility shall be applied to reduce the Obligations under the
Revolving Facility, but, for purposes of calculating interest hereunder, shall
be subject to a five (5) Business Day clearance period. If as the result of
collections of Accounts and/or any other cash payments received by any Borrower
pursuant to this Section 2.5 a credit balance exists with respect to the
Concentration Account, such credit balance shall not accrue interest in favor of
a Borrower, but shall be available to Borrower upon Borrower’s written request.
If applicable, at any time prior to the execution of all or any of the Lockbox
Agreements and operation of all or any of the Lockbox Accounts, each Borrower
and their Affiliates shall direct all collections or proceeds it receives on
Accounts or from other Collateral to the accounts(s) and in the manner specified
by Lender in its sole discretion.
     2.6 Promise to Pay; Manner of Payment
          Borrower absolutely and unconditionally promises to pay principal,
interest and all other amounts payable hereunder, or under any other Loan
Document, without any right of rescission and without any deduction whatsoever,
including any deduction for any setoff, counterclaim or recoupment, and
notwithstanding any damage to, defects in or destruction of the Collateral or
any other event, including obsolescence of any property or improvements. All
payments made by Borrower (other than payments automatically paid through
Advances under the Revolving Facility as provided herein), shall be made only by
wire transfer on the date when due, without offset or counterclaim, in U.S.
Dollars, in immediately available funds to such account as may be indicated in
writing by Lender to Borrower from time to time. Any such payment received after
2:00 p.m. (Eastern Standard Time) on the date when due shall be deemed received
on the following Business Day. Whenever any payment hereunder shall be stated to
be due or shall become due and payable on a day other than a Business Day, the
due date thereof shall be extended to, and such payment shall be made on, the
next succeeding Business Day, and such extension of time in such case shall be
included in the computation of payment of any interest (at the interest rate
then in effect during such extension) and/or fees, as the case may be.



--------------------------------------------------------------------------------



 



8

     2.7 Repayment of Excess Advances
          Any balance of Advances under the Revolving Facility outstanding at
any time in excess of the lesser of the Facility Cap or the Availability shall
be immediately due and payable by Borrower without the necessity of any demand,
at the Payment Office, whether or not a Default or Event of Default has occurred
or is continuing and shall be paid in the manner specified in Section 2.6.
     2.8 Payments by Lender
          Should any amount required to be paid under any Loan Document be
unpaid, such amount may be paid by Lender, which payment shall be deemed a
request for an Advance under the Revolving Facility as of the date such payment
is due, and Borrower irrevocably authorizes disbursement of any such funds to
Lender by way of direct payment of the relevant amount, interest or Obligations.
No payment or prepayment of any amount by Lender or any other Person shall
entitle any Person to be subrogated to the rights of Lender under any Loan
Document unless and until the Obligations have been fully performed and paid
irrevocably in cash and this Agreement has been terminated. Any sums expended by
Lender as a result of any Borrower’s or any Guarantor’s failure to pay, perform
or comply with any Loan Document or any of the Obligations may be charged to
Borrower’s account as an Advance under the Revolving Facility and added to the
Obligations.
     2.9 Grant of Security Interest; Collateral
          (a) To secure the payment and performance of the Obligations, each
Borrower hereby grants to Lender a continuing security interest in and Lien
upon, and pledges to Lender, all of its right, title and interest in and to the
following (collectively and each individually, the “Collateral”), which security
interest is intended to be a first priority security interest:
               (i) all of such Borrower’s tangible personal property, including
without limitation all present and future Inventory and Equipment (including
items of equipment which are or become Fixtures), now owned or hereafter
acquired;
               (ii) all of such Borrower’s intangible personal property,
including without limitation all present and future Accounts, contract rights,
Permits, General Intangibles, Chattel Paper, Documents, Instruments, Deposit
Accounts, Investment Property, Letter-of-Credit Rights, Supporting Obligations,
rights to the payment of money or other forms of consideration of any kind, tax
refunds, insurance proceeds, now owned or hereafter acquired, and all intangible
and tangible personal property relating to or arising out of any of the
foregoing;
               (iii) all of such Borrower’s present and future Government
Contracts and rights thereunder and the related Government Accounts and proceeds
thereof, now or hereafter owned or acquired by such Borrower; provided, however,
that Lender shall not have a security interest in any rights under any
Government Contract of such Borrower or in the related Government Account where
the taking of such security interest is a violation of an express prohibition
contained in the Government Contract (for purposes of this limitation, the fact
that a Government Contract is subject to, or otherwise refers to, Title 31, §
203 or Title 41, § 15 of the United States Code shall not be deemed an express
prohibition against assignment thereof) or is prohibited by applicable law,
unless in any case consent is otherwise validly obtained; and
               (iv) any and all additions and accessions to any of the
foregoing, and any and all replacements, products and proceeds (including
insurance proceeds) of any of the foregoing.



--------------------------------------------------------------------------------



 



9

          (b) Notwithstanding the foregoing provisions of this Section 2.9, such
grant of a security interest shall not extend to, and the term “Collateral”
shall not include, any General Intangibles of Borrower to the extent that
(i) such General Intangibles are not assignable or capable of being encumbered
as a matter of law or under the terms of any license or other agreement
applicable thereto (but solely to the extent that any such restriction shall be
enforceable under applicable law) without the consent of the licensor thereof or
other applicable party thereto, and (ii) such consent has not been obtained;
provided, however, that the foregoing grant of a security interest shall extend
to, and the term “Collateral” shall include, each of the following: (a) any
General Intangible which is in the nature of an Account or a right to the
payment of money or a proceed of, or otherwise related to the enforcement or
collection of, any Account or right to the payment of money, or goods which are
the subject of any Account or right to the payment of money, (b) any and all
proceeds of any General Intangible that is otherwise excluded to the extent that
the assignment, pledge or encumbrance of such proceeds is not so restricted, and
(c) upon obtaining the consent of any such licensor or other applicable party
with respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral.”
          (c) Upon the execution and delivery of this Agreement, and upon the
proper filing of the necessary financing statements, recordation of the
Collateral Patent, Trademark and Copyright Assignment in the United States
Patent and Trademark Office and/or the United States Copyright Office without
any further action, Lender will have a good, valid and perfected first priority
Lien and security interest in the Collateral, subject to no transfer or other
restrictions or Liens of any kind in favor of any other Person except for
Permitted Liens. No financing statement relating to any of the Collateral is on
file in any public office except those (i) on behalf of Lender, (ii) in
connection with Permitted Liens and/or (iii) those being terminated.
     2.10 Collateral Administration
          (a) All Collateral (except Deposit Accounts) will at all times be kept
by Borrower at the locations set forth on Schedule 5.18B hereto and shall not,
without thirty (30) calendar days prior written notice to Lender, be moved
therefrom unless Lender has entered into the necessary documents to perfect and
enforce its security interest therein at such new location, and in any case
shall not be moved outside the continental United States.
          (b) Borrower shall keep accurate and complete records of its Accounts
and all payments and collections thereon and shall submit such records to Lender
on such periodic bases as Lender may request. In addition, if Accounts of
Borrower in an aggregate face amount in excess of $30,000 become ineligible
because they fall within one of the specified categories of ineligibility set
forth in the definition of Eligible Receivables, Borrower shall notify Lender of
such occurrence on the first Business Day following such occurrence and the
Borrowing Base shall thereupon be adjusted to reflect such occurrence. Following
the occurrence and during the continuance of an Event of Default, if requested
by Lender, Borrower shall execute and deliver to Lender formal written
assignments (or, in the case of Medicaid/Medicare Account Debtors, documents
necessary to comply with the Federal Assignment of Claims Act) of all of its
Accounts weekly or daily as Lender may request, including all Accounts created
since the date of the last assignment, together with copies of claims, invoices
and/or other information related thereto. To the extent that collections from
such assigned accounts exceed the amount of the Obligations, such excess amount
shall not accrue interest in favor of Borrower, but shall be available to
Borrower upon Borrower’s written request.



--------------------------------------------------------------------------------



 



10

          (c) Following an occurrence or during the continuance of an Event of
Default, any of Lender’s officers, employees, representatives or agents shall
have the right, at any time during normal business hours, in the name of Lender,
any designee of Lender or Borrower, to verify the validity, amount or any other
matter relating to any Accounts or Inventory of Borrower. Borrower shall
cooperate fully with Lender in an effort to facilitate and promptly conclude
such verification process.
          (d) To expedite collection, Borrower shall endeavor in the first
instance to make collection of its Accounts for Lender. Lender shall have the
right at all times after the occurrence and during the continuance of an Event
of Default to notify (i) Account Debtors owing Accounts to Borrower other than
Medicaid/Medicare Account Debtors that their Accounts have been assigned to
Lender and to collect such Accounts directly in its own name and to charge
collection costs and expenses, including reasonable attorney’s fees, to
Borrower, and (ii) Medicaid/Medicare Account Debtors that Borrower has waived
any and all defenses and counterclaims it may have or could interpose in any
such action or procedure brought by Lender to obtain a court order recognizing
the collateral assignment or security interest and lien of Lender in and to any
Account or other Collateral and that Lender is seeking or may seek to obtain a
court order recognizing the collateral assignment or security interest and lien
of Lender in and to all Accounts and other Collateral payable by
Medicaid/Medicare Account Debtors.
          (e) As and when determined by Lender in its sole discretion but not
more often than four (4) times per year prior to the occurrence and continuance
of an Event of Default, Lender will perform the searches described in clauses
(i) and (ii) below against Borrower and Guarantors (the results of which are to
be consistent with Borrower’s representations and warranties under this
Agreement), all at Borrower’s expense: (i) UCC searches with the Secretary of
State of the jurisdiction of organization of each Borrower and Guarantor and the
Secretary of State and local filing offices of each jurisdiction where Borrower
and/or any Guarantors maintain their respective executive offices, a place of
business or assets; (ii) lien searches with the United States Patent and
Trademark Office and the United States Copyright Office; and (iii) judgment,
federal tax lien and corporate and partnership tax lien searches, in each
jurisdiction searched under clause (i) above.
          (f) Borrower (i) shall provide prompt written notice to its current
bank to transfer all items, collections and remittances to the Concentration
Account, (ii) shall provide prompt written notice to each Account Debtor (other
than Medicaid/Medicare Account Debtors) that Lender has been granted a lien and
security interest in, upon and to all Accounts applicable to such Account Debtor
and shall direct each Account Debtor to make payments to the appropriate Lockbox
Account, and Borrower hereby authorizes Lender, upon any failure to send such
notices and directions within ten (10) calendar days after the date of this
Agreement (or ten (10) calendar days after the Person becomes an Account
Debtor), to send any and all similar notices and directions to such Account
Debtors, and (iii) shall do anything further that may be lawfully required by
Lender to create and perfect Lender’s lien on any collateral and effectuate the
intentions of the Loan Documents. At Lender’s request, Borrower shall
immediately deliver or make arrangements to deliver to Lender all items for
which Lender must receive possession to obtain a perfected security interest and
all notes, certificates, and documents of title, Chattel Paper, warehouse
receipts, Instruments, and any other similar instruments constituting
Collateral.
     2.11 Power of Attorney
     Lender is hereby irrevocably made, constituted and appointed the true and
lawful attorney for Borrower (without requiring Lender to act as such) with full
power of substitution to do the following: (i) endorse the name of any such
Person upon any and all checks, drafts, money orders, and other instruments for
the payment of money that are payable to such Person and constitute collections
on its or their Accounts; (ii) execute in the name of such Person any financing
statements, schedules, assignments,



--------------------------------------------------------------------------------



 



11

instruments, documents, and statements that it is or they or are obligated to
give Lender under any of the Loan Documents; and (iii) do such other and further
acts and deeds in the name of such Person that Lender may deem necessary or
desirable to enforce any Account or other Collateral or to perfect Lender’s
security interest or lien in any Collateral. In addition, if any such Person
breaches its obligation hereunder to direct payments of Accounts or the proceeds
of any other Collateral to the appropriate Lockbox Account, Lender, as the
irrevocably made, constituted and appointed true and lawful attorney for such
Person pursuant to this paragraph, may, by the signature or other act of any of
Lender’s officers or authorized signatories (without requiring any of them to do
so), direct any federal, state or private payor or fiscal intermediary to pay
proceeds of Accounts or any other Collateral to the appropriate Lockbox Account.
III. FEES AND OTHER CHARGES;
     3.1 Commitment Fee, Funding Fees and Finance Fees
          (a) On the Closing Date, Borrower paid to Lender 1.0% of the Facility
Cap as a non-refundable commitment fee. On or before the Restatement Date,
Borrower shall pay to Lender 1.0% of the Overadvance Facility Cap as a
nonrefundable commitment fee.
          (b) Borrower shall pay to Lender Twenty Five Thousand and 00/100
Dollars ($25,000.00) for each Five Hundred Thousand and 00/100 Dollars
($500,000.00) or fraction thereof advanced to Borrower under the Overadvance
Facility as a funding fee, which shall be deemed earned by Lender upon funding;
provided, however, that the funding fee shall not exceed in the aggregate Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000) The funding fee relating to
the Initial Overadvances or each Subsequent Overadvance, as appropriate, shall
be payable, if not earlier in accordance with this Agreement, on the Initial
Overadvance Maturity Date, in the case of the funding fee payable in respect of
the Initial Overadvances, and on the Subsequent Overadvance Maturity Date, in
the case of each Subsequent Overadvance.
          (c) Borrower shall pay to Lender an equity participation fee in an
amount and at the times set forth in the Equity Participation Fee Agreement.
     3.2 Unused Line Fee
          Borrower shall pay to Lender monthly an unused line fee (the “Unused
Line Fee”) in an amount equal to 0.04167% (per month) of the difference derived
by subtracting (i) the daily average amount of the balances under the Revolving
Facility outstanding during the preceding month, from (ii) the Facility Cap. The
Unused Line Fee shall be payable monthly in arrears on the first day of each
successive calendar month (starting with the month in which the Closing Date
occurs).
     3.3 Collateral Management Fee
          Borrower shall pay Lender as additional interest a monthly collateral
management fee (the “Collateral Management Fee”) equal to 0.0833% per month
calculated on the basis of the daily average amount of the balances under the
Revolving Facility and the Overadvance Facility outstanding during the preceding
month. The Collateral Management Fee shall be payable monthly in arrears on the
first day of each successive calendar month (starting with the month in which
the Closing Date occurs in



--------------------------------------------------------------------------------



 



12

the case of the Revolving Facility, and the month in which the Restatement Date
occurs in the case of the Overadvance Facility).
     3.4 Computation of Fees; Lawful Limits
          All fees hereunder shall be computed on the basis of a year of
360 days and for the actual number of days elapsed in each calculation period,
as applicable. In no contingency or event whatsoever, whether by reason of
acceleration or otherwise, shall the interest and other charges paid or agreed
to be paid to Lender for the use, forbearance or detention of money hereunder
exceed the maximum rate permissible under applicable law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If, due to any circumstance whatsoever, fulfillment of any provision hereof, at
the time performance of such provision shall be due, shall exceed any such
limit, then, the obligation to be so fulfilled shall be reduced to such lawful
limit, and, if Lender shall have received interest or any other charges of any
kind which might be deemed to be interest under applicable law in excess of the
maximum lawful rate, then such excess shall be applied first to any unpaid fees
and charges hereunder, then to unpaid principal balance owed by Borrower
hereunder, and if the then remaining excess interest is greater than the
previously unpaid principal balance, Lender shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate. The terms and provisions of this Section 3.4 shall
control to the extent any other provision of any Loan Document is inconsistent
herewith.
     3.5 Default Rate of Interest
          Upon the occurrence and during the continuation of an Event of
Default, the Applicable Rate of interest in effect at such time with respect to
the Obligations shall be increased by 3.0% per annum (the “Default Rate”).
     3.6 Acknowledgement of Joint and Several Liability
          Each Borrower acknowledges that it is jointly and severally liable for
all of the Obligations under the Loan Documents. Each Borrower expressly
understands, agrees and acknowledges that (i) Borrowers are all Affiliated
entities by common ownership, (ii) each Borrower desires to have the
availability of one common credit facility instead of separate credit
facilities, (iii) each Borrower has requested that Lender extend such a common
credit facility on the terms herein provided, (iv) Lender will be lending
against, and relying on a lien upon, all of Borrowers’ assets even though the
proceeds of any particular loan made hereunder may not be advanced directly to a
particular Borrower, (v) each Borrower will nonetheless benefit by the making of
all such loans by Lender and the availability of a single credit facility of a
size greater than each could independently warrant, and (vi) all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in the Loan Documents shall be applicable to and shall be
binding upon each Borrower.



--------------------------------------------------------------------------------



 



13

IV. CONDITIONS PRECEDENT
     4.1 Conditions to Initial Overadvance on Restatement Date and Closing
          The obligations of Lender to consummate the transactions contemplated
herein and to make an Initial Overadvance on the Restatement Date are subject to
the satisfaction, in the sole judgment of Lender, of the following:
          (a) (i) Borrower shall have delivered to Lender (A) the Loan Documents
(including the Equity Fee Participation Agreement) to which it is a party, each
duly executed by an authorized officer of Borrower and the other parties
thereto, (B) a Borrowing Certificate for the Initial Overadvances and any
concurrent Advance under the Revolving Facility executed by an authorized
officer of Borrower, and (ii) each Guarantor shall have delivered to Lender the
Loan Documents to which such Guarantor is a party, each duly executed and
delivered by such Guarantor or an authorized officer of such Guarantor, as
applicable, and the other parties thereto;
          (b) all in form and substance satisfactory to Lender in its sole
discretion, Lender shall have received (i) a report of Uniform Commercial Code
financing statement, tax and judgment lien searches performed with respect to
each Borrower and Guarantor in each jurisdiction determined by Lender in its
sole discretion, and such report shall show no Liens on the Collateral (other
than Permitted Liens), (ii) each document (including, without limitation, any
Uniform Commercial Code financing statement) required by any Loan Document or
under law or requested by Lender to be filed, registered or recorded to create
in favor of Lender, a perfected first priority security interest upon the
Collateral, and (iii) evidence of each such filing, registration or recordation
and of the payment by Borrower of any necessary fee, tax or expense relating
thereto;
          (c) Lender shall have received (i) the Charter and Good Standing
Documents, all in form and substance acceptable to Lender, (ii) a certificate of
the corporate secretary or assistant secretary of each Borrower and Guarantor
dated the Restatement Date, as to the incumbency and signature of the Persons
executing the Loan Documents, in form and substance acceptable to Lender, and
(iii) the written legal opinion of counsel for Borrower and Guarantors, in form
and substance satisfactory to Lender and its counsel;
          (d) Lender shall have received a certificate of the chief financial
officer (or, in the absence of a chief financial officer, the chief executive
officer) of each Borrower and Guarantor, in form and substance satisfactory to
Lender (each, a “Solvency Certificate”), certifying (i) the solvency of such
Person after giving effect to the transactions and the Indebtedness contemplated
by the Loan Documents, and (ii) as to such Person’s financial resources and
ability to meet its obligations and liabilities as they become due, to the
effect that as of the Restatement Date and the Borrowing Date for the Initial
Overadvance and after giving effect to such transactions and Indebtedness:
(A) the assets of such Person, at a Fair Valuation, exceed the total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities but
calculated at all times prior to the consummation of the Merger to exclude
negative retained earnings as of the Restatement Date) of such Person, and
(B) no unreasonably small capital base with which to engage in its anticipated
business exists with respect to such Person;
          (e) Lender shall have completed examinations, the results of which
shall be satisfactory in form and substance to Lender, of the Collateral, the
financial statements and the books, records, business, obligations, financial
condition and operational state of each Borrower and Guarantor, and each such
Person shall have demonstrated to Lender’s satisfaction that (i) its operations
comply, in all respects deemed material by Lender, in its sole judgment, with
all applicable federal, state, foreign



--------------------------------------------------------------------------------



 



14

and local laws, statutes and regulations, (ii) its operations are not the
subject of any governmental investigation, evaluation or any remedial action
which could result in any expenditure or liability deemed material by Lender, in
its sole judgment, and (iii) it has no liability (whether contingent or
otherwise) that is deemed material by Lender, in its sole judgment;
          (f) Lender shall have received all fees, charges and expenses payable
to Lender on or prior to the Restatement Date pursuant to the Loan Documents;
          (g) all in form and substance satisfactory to Lender in its sole
discretion, Lender shall have received such consents, approvals and agreements,
including, without limitation, any applicable Landlord Waivers and Consents and
Warehouse Waivers and Consents with respect to any and all leases, warehouses
and other locations set forth on Schedule 5.4, from such third parties as Lender
and its counsel shall determine are necessary or desirable with respect to
(i) the Loan Documents and/or the transactions contemplated thereby, and/or
(ii) claims against any Borrower or Guarantor or the Collateral;
          (h) Borrower shall be in compliance with Section 6.5, and Lender shall
have received original certificates of all insurance policies of Borrower
confirming that they are in effect and that the premiums due and owing with
respect thereto have been paid in full and naming Lender as loss payee or
additional insured, as appropriate;
          (i) all corporate and other proceedings, documents, instruments and
other legal matters in connection with the transactions contemplated by the Loan
Documents (including, but not limited to, those relating to corporate and
capital structures of Borrower) shall be satisfactory to Lender;
          (j) Lender shall have received, in form and substance satisfactory to
Lender, evidence of the release and termination of any and all Liens, security
interest and/or Uniform Commercial Code financing statements in, on, against or
with respect to any of the Collateral (other than Permitted Liens);
          (k) If not done on the Closing Date, Borrower shall have executed and
filed IRS Form 8821 with the appropriate office of the Internal Revenue Service;
          (l) The Employees shall have executed and delivered the Validity
Certificate; and
          (m) Lender shall have received such other documents, certificates,
information or legal opinions as Lender may reasonably request, all in form and
substance reasonably satisfactory to Lender.
     4.2 Conditions to Each Advance and Overadvance
          The obligations of Lender to make any Advance and Overadvance
(including, without limitation, Initial Overadvances) are subject to the
satisfaction, in the sole judgment of Lender, of the following additional
conditions precedent:
          (a) Borrower shall have delivered to Lender a Borrowing Certificate
for the Advance or the Overadvance executed by an authorized officer of
Borrower, which shall constitute a representation and warranty by Borrower as of
the Borrowing Date of such Advance and Overadvance that the conditions contained
in this Section 4.2 have been satisfied; provided, however, that any



--------------------------------------------------------------------------------



 



15

determination as to whether to fund Advances, Overadvances or extensions of
credit shall be made by Lender in its sole discretion;
          (b) each of the representations and warranties made by Borrower in or
pursuant to this Agreement shall be accurate, before and after giving effect to
such Advance or Overadvance, and no Default or Event of Default shall have
occurred or be continuing or would exist after giving effect to the Advance or
Overadvance on such date;
          (c) immediately after giving effect to (i) the requested Advance, the
aggregate outstanding principal amount of Advances under the Revolving Facility
shall not exceed either the Availability or the Facility Cap and (ii) the
requested Overadvance, the aggregate outstanding principal amount of
Overadvances shall not exceed the Overadvance Facility Cap;
          (d) except as disclosed in the historical financial statements, there
shall be no liabilities or obligations with respect to Borrower of any nature
whatsoever which, either individually or in the aggregate, would reasonably be
likely to have a Material Adverse Effect; and
          (e) Lender shall have received all fees, charges and expenses payable
to Lender on or prior to such date pursuant to the Loan Documents.
V. REPRESENTATIONS AND WARRANTIES
          Borrower, jointly and severally, represents and warrants as of the
date hereof, the Restatement Date, and each Borrowing Date as follows:
     5.1 Organization and Authority
          Each Borrower is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its state of
formation. Borrower (i) has all requisite corporate or limited liability company
power and authority to own its properties and assets and to carry on its
business as now being conducted and as contemplated in the Loan Documents,
(ii) is duly qualified to do business in every jurisdiction in which failure so
to qualify would reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite corporate or limited liability company power and
authority (A) to execute, deliver and perform the Loan Documents to which it is
a party, (B) to borrow hereunder, (C) to consummate the transactions
contemplated under the Loan Documents, and (D) to grant the Liens with regard to
the Collateral pursuant to the Security Documents to which it is a party. No
Borrower is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is controlled by such
an “investment company.”
     5.2 Loan Documents
          The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (i) have been duly authorized by all requisite action of
each such Person and have been duly executed and delivered by or on behalf of
each such Person; (ii) do not violate any provisions of (A) applicable law,
statute, rule, regulation, ordinance or tariff, (B) any order of any
Governmental Authority binding on any such Person or any of their respective
properties, or (C) the certificate of incorporation or bylaws (or any other
equivalent governing agreement or document) of any such Person, or any agreement
between any such Person and its respective stockholders, members, partners or
equity owners or among any such



--------------------------------------------------------------------------------



 



16

stockholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an event of
default, or an event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any indenture, agreement or other instrument
to which any such Person is a party, or by which the properties or assets of
such Person are bound; (iv) except as set forth therein or Permitted Liens, will
not result in the creation or imposition of any Lien of any nature upon any of
the properties or assets of any such Person, and (v) except as set forth on
Schedule 5.2, do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person. When executed and delivered, each of the Loan Documents to which
Borrower is a party will constitute the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, subject to
the effect of any applicable bankruptcy, moratorium, insolvency, reorganization
or other similar law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity).
     5.3 Subsidiaries, Capitalization and Ownership Interests
          Except as listed on Schedule 5.3, Borrower has no Subsidiaries.
NationsHealth Supply, L.L.C. is presently inactive but has not been dissolved.
Schedule 5.3 states the authorized and issued capitalization of Borrower, the
number and class of equity securities and/or ownership, voting or partnership
interests issued and outstanding of Borrower and the record and beneficial
owners thereof (including options, warrants and other rights to acquire any of
the foregoing). The ownership or partnership interests of each Borrower that is
a limited partnership or a limited liability company are not certificated, the
documents relating to such interests do not expressly state that the interests
are governed by Article 8 of the Uniform Commercial Code, and the interests are
not held in a securities account. The outstanding equity securities and/or
ownership, voting or partnership interests of Borrower have been duly authorized
and validly issued and are fully paid and nonassessable, and each Person listed
on Schedule 5.3 owns beneficially and of record all the equity securities and/or
ownership, voting or partnership interests it is listed as owning free and clear
of any Liens other than Liens created by the Security Documents. Schedule 5.3
also lists the directors, members, managers and/or partners of Borrower. Except
as listed on Schedule 5.3, Borrower does not own an interest in, participate in
or engage in any joint venture, partnership or similar arrangements with any
Person.
     5.4 Properties
          Borrower (i) is the sole owner and has good, valid and marketable
title to, or a valid leasehold interest in, all of its properties and assets,
including the Collateral, whether personal or real, subject to no transfer
restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
compliance in all material respects with each lease to which it is a party or
otherwise bound. Schedule 5.4 lists all real properties (and their locations)
owned or leased by or to, and all other assets or property that are leased or
licensed by, Borrower and all leases (including leases of leased real property)
covering or with respect to such properties and assets and all warehouses,
fulfillment houses or other locations at which any of Borrower’s Inventory is
located. Borrower enjoys peaceful and undisturbed possession under all such
leases and such leases are all the leases necessary for the operation of such
properties and assets, are valid and subsisting and are in full force and
effect. All warehouse, fulfillment and other agreements relating to Borrower’s
Inventory are in full force and effect.



--------------------------------------------------------------------------------



 



17

     5.5 Other Agreements
          With the exception of: the Agreement and Plan of Merger dated as of
March 9, 2004 and amended as of June 2, 2004 (the “Merger Agreement”), among
RGGPLS HOLDING, INC. (“RGGPLS”), GRH HOLDINGS, L.L.C. (“GRH”), BECTON, DICKINSON
AND COMPANY (collectively, with RGGPLS and GRH, the “Selling Shareholder(s)”),
MILLSTREAM ACQUISITION CORPORATION (“MAC”), N Merger L.L.C. (collectively, with
MAC, “Millstream”), and NationsHealth Holdings, L.L.C. and the related
agreements between the Selling Shareholders, Millstream and NationsHealth
Holdings, L.L.C. executed in furtherance of the Merger Agreement (collectively,
with the Merger Agreement, the “Merger Documents”), true and accurate copies of
which are attached hereto as Schedule 5.5, Borrower            is not (i) a
party to any judgment, order or decree or any agreement, document or instrument,
or subject to any restriction, which would affect its ability to execute and
deliver, or perform under, any Loan Document or to pay the Obligations, (ii) in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period would
reasonably be expected to have a Material Adverse Effect, nor is there any
event, fact, condition or circumstance which, with notice or passage of time or
both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period would reasonably be expected to have a Material Adverse
Effect; or (iii) a party or subject to any agreement, document or instrument
with respect to, or obligation to pay any, Management or Service Fee with
respect to, the ownership, operation, leasing or performance of any of its
business or any facility, nor is there any manager with respect to any such
facility.
     5.6 Litigation
          There is no action, suit, proceeding or investigation pending or, to
their knowledge, threatened against Borrower that (i) questions or could prevent
the validity of any of the Loan Documents or the right of Borrower to enter into
any Loan Document or to consummate the transactions contemplated thereby,
(ii) would reasonably be expected to be or have, either individually or in the
aggregate, any Material Adverse Change or Material Adverse Effect, or (iii)
would reasonably be expected to result in any Change of Control or other change
in the current ownership, control or management of Borrower. Borrower is not
aware that there is any basis for the foregoing. Borrower is not a party or
subject to any order, writ, injunction, judgment or decree of any Governmental
Authority. There is no action, suit, proceeding or investigation initiated by
Borrower currently pending. Borrower has no existing accrued and/or unpaid
Indebtedness to any Governmental Authority or any other governmental payor.
     5.7 Hazardous Materials
          Borrower is in compliance with all applicable Environmental Laws.
Borrower has not been notified of any action, suit, proceeding or investigation
(i) relating in any way to compliance by or liability of Borrower under any
Environmental Laws, (ii) which otherwise deals with any Hazardous Substance or
any Environmental Law, or (iii) which seeks to suspend, revoke or terminate any
license, permit or approval necessary for the generation, handling, storage,
treatment or disposal of any Hazardous Substance, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------



 



18

     5.8 Potential Tax Liability; Tax Returns; Governmental Reports
          (a) Except as disclosed in Schedule 5.8, Borrower (i) has not received
any oral or written communication from the Internal Revenue Service with respect
to any investigation or assessment relating to the Borrower directly, or
relating to any consolidated tax return which was filed on behalf of Borrower,
(ii) is not aware of any year which remains open pending tax examination or
audit by the IRS, and (iii) is not aware of any information that could give rise
to an IRS tax liability or assessment.
          (b) Borrower (i) has filed all federal, state, foreign (if applicable)
and local tax returns and other reports which are required by law to be filed by
Borrower, and (ii) has paid all taxes, assessments, fees and other governmental
charges, including, without limitation, payroll and other employment related
taxes, in each case that are due and payable, except only for items that
Borrower is currently contesting in good faith with adequate reserves under
GAAP, which contested items are described on Schedule 5.8.
     5.9 Financial Statements and Reports
          All financial statements and financial information relating to
Borrower that have been or may hereafter be delivered to Lender by Borrower are
accurate and complete in all material respects and have been prepared in
accordance with GAAP consistently applied with prior periods. Borrower has no
material obligations or liabilities of any kind not disclosed in such financial
information or statements, and since the date of the most recent financial
statements submitted to Lender, there has not occurred any Material Adverse
Change, Material Adverse Effect or Liability Event or, to Borrower’s knowledge,
any other event or condition that would reasonably be expected to have a
Material Adverse Effect or cause or constitute a Liability Event.
     5.10 Compliance with Law
          Borrower (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
Borrower and/or Borrower’s business, assets or operations, including, without
limitation, applicable requirements of the Standards for Privacy of Individually
Identifiable Health Information which were promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), ERISA and
Healthcare Laws, and (ii) is not in violation of any order of any Governmental
Authority or other board or tribunal, except in the case of (i) and (ii) above
where noncompliance or violation could not reasonably be expected to have a
Material Adverse Effect. There is no event, fact, condition or circumstance
which, with notice or passage of time, or both, would constitute or result in
any noncompliance with, or any violation of, any of the foregoing, in each case
except where noncompliance or violation could not reasonably be expected to have
a Material Adverse Effect. Borrower has not received any notice that Borrower is
not in compliance in any respect with any of the requirements of any of the
foregoing. Borrower has (a) not engaged in any Prohibited Transactions as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder, (b) not
failed to meet any applicable minimum funding requirements under Section 302 of
ERISA in respect of its plans and no funding requirements have been postponed or
delayed, (c) no knowledge of any amounts due but unpaid to the Pension Benefit
Guaranty Corporation, or of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation to institute proceedings under Title IV of
ERISA to terminate any of the employee benefit plans, (d) no fiduciary
responsibility under ERISA for investments with respect to any plan existing for
the benefit of Persons other than its employees or former employees, or (e) not
withdrawn, completely or partially, from any multi-employer pension plans so as
to incur liability under the MultiEmployer Pension Plan Amendments of 1980. With
respect to Borrower, there exists no event



--------------------------------------------------------------------------------



 



19

described in Section 4043 of ERISA, excluding Subsections 4043(b)(2) and
4043(b)(3) thereof, for which the thirty (30) day notice period contained in 12
C.F.R. § 2615.3 has not been waived. Borrower has maintained in all material
respects all records required to be maintained by the Joint Commission on
Accreditation of Healthcare Organizations, the Food and Drug Administration,
Drug Enforcement Agency and State Boards of Pharmacy and the federal and state
Medicare and Medicaid programs as required by the Healthcare Laws and, to the
best knowledge of Borrower, there are no presently existing circumstances which
would reasonably be expected to result in material violations of the Healthcare
Laws. There is no Liability Event.
     5.11 Intellectual Property
          Except as set forth on Schedule 5.11, Borrower does not own, license
or utilize, and is not a party to, any material patents, patent applications,
trademarks, trademark applications, service marks, registered copyrights,
copyright applications, copyrights, trade names, trade secrets, software or
licenses (collectively, the “Intellectual Property”).
     5.12 Licenses and Permits; Labor
          Borrower is in compliance with and has all Permits and Intellectual
Property necessary or required by applicable law or Governmental Authority for
the operation of its businesses except any of the foregoing which would not
reasonably be expected to have a Material Adverse Effect. All of the foregoing
are in full force and effect and not in known conflict with the rights of
others. Borrower is not (i) in breach of or default under the provisions of any
of the foregoing, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period would reasonably be
expected to have a Material Adverse Effect, (ii) a party to or subject to any
agreement, instrument or restriction that is so unusual or burdensome that it
might have a Material Adverse Effect, and/or (iii) and has not been, involved in
any labor dispute, strike, walkout or union organization which would reasonably
be expected to have a Material Adverse Effect.
     5.13 No Default
          There does not exist any Default or Event of Default or any event,
fact, condition or circumstance which, with the giving of notice or passage of
time or both, would constitute or result in a Default or Event of Default.
     5.14 Disclosure
          No Loan Document nor any other agreement, document, certificate, or
statement furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by Borrower in any Loan Document, contains any untrue statement of
material fact or omits to state any fact necessary to make the statements
therein not materially misleading. There is no fact known to Borrower which has
not been disclosed to Lender in writing which would reasonably be expected to
have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



20

     5.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts
          Except as contemplated by the Loan Documents or as otherwise set forth
on Schedule 5.15A, Borrower (i) has no outstanding Indebtedness, (ii) is not
subject or party to any mortgage, note, indenture, indemnity or guarantee of,
with respect to or evidencing any Indebtedness of any other Person, or
(iii) does not own or hold any equity or long-term debt investments in, and does
not have any outstanding advances to or any outstanding guarantees for the
obligations of, or any outstanding borrowings from, any Person. Borrower has
performed all material obligations required to be performed by Borrower pursuant
to or in connection with any items listed on Schedule 5.15A and there has
occurred no breach, default or event of default under any document evidencing
any such items or any fact, circumstance, condition or event which, with the
giving of notice or passage of time or both, would constitute or result in a
breach, default or event of default thereunder. Schedule 1.15B sets forth all
Indebtedness with a maturity date during the Term, and identifies such maturity
date.
     5.16 Other Agreements
          Except as set forth on Schedule 5.5, Schedule 5.16 and Schedule 5.23,
(i) there are no existing or proposed agreements, arrangements, understandings
or transactions between Borrower and any of Borrower’s officers, members,
managers, directors, stockholders, partners, other interest holders, employees
or Affiliates or any members of their respective immediate families, and
(ii) none of the foregoing Persons are directly or indirectly, indebted to or
have any direct or indirect ownership, partnership or voting interest in, to
Borrower’s knowledge, any Affiliate of Borrower or any Person that competes with
Borrower (except that any such Persons may own stock in (but not exceeding two
(2%) percent of the outstanding capital stock of) any publicly traded company
that may compete with Borrower.
     5.17 Insurance
          Borrower has in full force and effect such insurance policies as are
customary in its industry and as may be required pursuant to Section 6.5 hereof.
All such insurance policies are listed and described on Schedule 5.17.
     5.18 Names; Location of Offices, Records and Collateral
          During the preceding five years, Borrower has not conducted business
under or used any name (whether corporate, partnership or assumed) other than as
shown on Schedule 5.18A. Borrower is the sole owner of all of its names listed
on Schedule 5.18A, and any and all business done and invoices issued in such
names are Borrower’s sales, business and invoices. Each trade name of Borrower
represents a division or trading style of Borrower. Borrower maintains its
places of business and chief executive offices only at the locations set forth
on Schedule 5.18B, and all Accounts of Borrower arise, originate and are
located, and all of the Collateral, including Inventory, and all books and
records in connection therewith or in any way relating thereto or evidencing the
Collateral are located and shall only be located, in and at such locations. All
of the Collateral is located only in the continental United States.
     5.19 Non-Subordination
          The Obligations are not subordinated in any way to any other
obligations of Borrower or to the rights of any other Person.



--------------------------------------------------------------------------------



 



21

     5.20 Accounts and Inventory
          (a) In determining which Accounts are Eligible Receivables, Lender may
rely on all statements and representations made by Borrower with respect to any
Account. Unless otherwise indicated in writing to Lender (including, without
limitation, any Borrowing Certificate), (i) each Account of Borrower is genuine
and in all respects what it purports to be and is not evidenced by a judgment,
(ii) each Account of Borrower arises out of a completed, bona fide sale and
delivery of goods or rendering of Services by Borrower in the ordinary course of
business and in accordance with the terms and conditions of all purchase orders,
contracts, certifications, participations, certificates of need and other
documents relating thereto or forming a part of the contract between Borrower
and the Account Debtor, (iii) each Account of Borrower is for a liquidated
amount maturing as stated in a claim or invoice covering such sale of goods or
rendering of Services, a copy of which has been furnished or is available to
Lender, (iv) each Account of Borrower together with Lender’s security interest
therein, is not and will not be in the future (by voluntary act or omission by
Borrower), subject to any offset, lien, deduction, defense, dispute,
counterclaim or other adverse condition, is absolutely owing to Borrower and is
not contingent in any respect or for any reason (except Accounts owed or owing
by Medicaid/Medicare Account Debtors that may be subject to offset or deduction
under applicable law), (v) there are no facts, events or occurrences which in
any way impair the validity or enforceability of any Account of Borrower or tend
to reduce the amount payable thereunder from the face amount of the claim or
invoice and statements delivered to Lender with respect thereto, (vi) (A) to the
knowledge of Borrower, the Account Debtor under each Account of Borrower had the
capacity to contract at the time any contract or other document giving rise
thereto was executed and (B) to the knowledge of Borrower, each such Account
Debtor is solvent, (vii) to the knowledge of Borrower, there are no proceedings
or actions which are threatened or pending against any Account Debtor under any
Account of Borrower which might result in any Material Adverse Change in such
Account Debtor’s financial condition or the collectability thereof, (viii) each
Account of Borrower has been billed and forwarded to the Account Debtor for
payment in accordance with applicable laws and is in compliance and conformance
with any requisite procedures, requirements and regulations governing payment by
such Account Debtor with respect to such Account, and, if due from a
Medicaid/Medicare Account Debtor, is properly payable directly to Borrower,
(ix) Borrower has obtained and currently has all material Permits necessary in
the generation of each Account of Borrower, and (x) Borrower has disclosed to
Lender on each Borrowing Certificate the amount of all Accounts of Borrower for
which Medicare is the Account Debtor and for which payment has been denied and
subsequently appealed pursuant to the procedure described in the definition of
Eligible Receivables hereof. Borrower is pursuing all available appeals in
respect of such Accounts which Borrower usually and customarily appeals in the
ordinary course of its business.
          (b) In determining which Inventory is Eligible Inventory, Lender may
rely on all statements and representations made by Borrower with respect to any
Inventory. Unless otherwise indicated in writing to Lender (including, without
limitation, any Borrowing Certificate), (i) Borrower has at all times maintained
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory in all material respects, Borrower’s cost therefore
and daily withdrawals therefrom and additions thereto; (b) has not removed any
Inventory from the locations set forth or permitted herein, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one location set forth or permitted herein to another
such location; (c) has produced, used, stored, shipped and maintained Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (d) except as set forth on
Schedule 5.20, has not sold Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate Borrower to
repurchase such Inventory; (e) has kept Inventory in good and marketable
condition; and (f) has not



--------------------------------------------------------------------------------



 



22

acquired or accepted any Inventory on consignment or approval except as set
forth on Schedule 5.20 and (g) has not permitted Inventory to be subject to any
Lien except Liens in favor of Lender.
     5.21 Healthcare
          Without limiting or being limited by any other provision of any Loan
Document, Borrower has timely filed or caused to be filed all cost and other
reports of every kind required under any Healthcare Laws or any provider or
other agreement relating to Borrower’s participation in Medicare or Medicaid
programs. Subject to subsection (ix) of Section 5.20, there are no claims,
actions or appeals pending (and Borrower has not filed any claims or reports
which could reasonably result in any such claims, actions or appeals) before any
commission, board or agency or other Governmental Authority, including, without
limitation, any intermediary or carrier, the Provider Reimbursement Review Board
or the Administrator of the Centers for Medicare and Medicaid Services, with
respect to any state or federal Medicare or Medicaid cost reports or claims
filed by Borrower, or any disallowance by any commission, board or agency or
other Governmental Authority in connection with any audit of such cost reports.
No validation review or program integrity review related to Borrower or the
consummation of the transactions contemplated herein or to the Collateral have
been conducted by any commission, board or agency or other Governmental
Authority in connection with the Medicare or Medicaid programs, and to the
knowledge of Borrower, no such reviews are scheduled, pending or threatened
against or affecting any of the providers, any of the Collateral or the
consummation of the transactions contemplated hereby.
     5.22 Survival
          Borrower makes the representations and warranties contained herein
with the knowledge and intention that Lender is relying and will rely thereon.
All such representations and warranties will survive the execution and delivery
of this Agreement and the making of the Advances under the Revolving Facility
and Overadvances under the Overadvance Facility.
     5.23 Merger Documents, HealthTrans Agreement, Wellpoint Agreement and
Employment Agreements
          (a) No Borrower or Selling Shareholder is in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in the Merger Documents nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under any of the
foregoing which, if not remedied within any applicable grace or cure period
could reasonably be expected to have a Material Adverse Effect on the Merger
Documents. There does not exist any default or event of default or any event,
fact, condition or circumstance, which, with the giving of notice or passage of
time or both, would constitute or result in a default or event of default on the
part of any Borrower, Selling Shareholder or Millstream in connection with any
of the Merger Documents. No amendment or modification has been made to any of
the Merger Documents which has not been provided to Lender. No Borrower is aware
of any event, fact, condition or circumstance (other than conditions set forth
in the Merger Documents as of the Closing Date) which, with the giving of notice
or passage of time or both, which may result in the termination of the Merger
Documents, prevent the closing of the Merger or delay the closing of the Merger
beyond July 31, 2004.



--------------------------------------------------------------------------------



 



23

          (b) Except as set forth on Schedule 5.23, no Borrower is in default in
the performance, observance or fulfillment of any obligation, covenant or
condition contained in the HealthTrans Agreement, nor is there any event, fact,
condition or circumstance which, with notice or passage of time or both, would
constitute or result in a conflict, breach, default or event of default under
any of the foregoing which, if not remedied within any applicable grace or cure
period could reasonably be expected to have a Material Adverse Effect on the
HealthTrans Agreement. There does not exist any default or event of default or
any event, fact, condition or circumstance, which, with the giving of notice or
passage of time or both, would constitute or result in a default or event of
default on the part of any Borrower in connection with the HealthTrans
Agreement. No amendment or modification has been made to the HealthTrans
Agreement which has not been provided to Lender.
          (c) No Borrower is in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in the Wellpoint
Agreement, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to have a Material Adverse Effect on the Wellpoint Agreement. There does not
exist any default or event of default or any event, fact, condition or
circumstance, which, with the giving of notice or passage of time or both, would
constitute or result in a default or event of default on the part of any
Borrower in connection with the Wellpoint Agreement. No amendment or
modification has been made to the Wellpoint Agreement which has not been
provided to Lender.
          (d) No Borrower is in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in any Employment
Agreement, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to have a Material Adverse Effect on any Employment Agreement. No amendment or
modification has been made to any Employment Agreement which has not been
provided to Lender. No Employment Agreement has been terminated or, to
Borrower’s knowledge, threatened with termination.
VI. AFFIRMATIVE COVENANTS
          Each Borrower, jointly and severally, covenants and agrees that, until
full performance and satisfaction, and indefeasible payment in full in cash, of
all the Obligations and termination of this Agreement:
     6.1 Financial Statements, Borrowing Certificate, Financial Reports and
Other Information
          (a) Financial Reports. In addition to providing the Borrowing
Certificate in accordance with Section 2.4, Borrower shall furnish to Lender
(i) as soon as available and in any event within ninety (90) calendar days after
the end of each fiscal year of Borrower (or such earlier date required by the
laws, regulations and rules of the Securities and Exchange Commission), audited
annual consolidated and consolidating financial statements of Borrower,
including the notes thereto, consisting of a consolidated and consolidating
balance sheet at the end of such completed fiscal year and the related
consolidated and consolidating statements of income, retained earnings, cash
flows and owners’ equity for such completed fiscal year, which financial
statements shall be prepared and certified without



--------------------------------------------------------------------------------



 



24

qualification by an independent certified public accounting firm satisfactory to
Lender and accompanied by related management letters, if available, and (ii) as
soon as available and in any event within thirty (30) calendar days after the
end of each calendar month (forty five (45) days after the end of March 2004),
unaudited consolidated and consolidating financial statements of Borrower
consisting of a balance sheet and statements of income, retained earnings, cash
flows and owners’ equity as of the end of the immediately preceding calendar
month. All such financial statements shall be prepared in accordance with GAAP
consistently applied with prior periods. With each such financial statement,
Borrower shall also deliver a certificate of its chief financial officer stating
that (A) such person has reviewed the relevant terms of the Loan Documents and
the condition of Borrower, (B) no Default or Event of Default has occurred or is
continuing, or, if any of the foregoing has occurred or is continuing,
specifying the nature and status and period of existence thereof and the steps
taken or proposed to be taken with respect thereto, and (C) Borrower is in
compliance with all financial covenants attached as Annex I hereto. Such
certificate shall be accompanied by the calculations necessary to show
compliance with the financial covenants in a form satisfactory to Lender and
shall also set forth any payments made in respect of Permitted Subordinated Debt
as permitted under any Subordination Agreement applicable thereto.
          (b) Other Materials. Borrower shall furnish to Lender as soon as
available, and in any event within ten (10) calendar days after the preparation
or issuance thereof or at such other time as set forth below: (i) copies of such
financial statements (other than those required to be delivered pursuant to
Section 6.1(a)) prepared by, for or on behalf of Borrower and any other notes,
reports and other materials related thereto, including, without limitation, any
pro forma financial statements, (ii) any reports, returns, information, notices
and other materials that Borrower shall send to its stockholders, members,
partners or other equity owners at any time, (iii) all Medicare and Medicaid
cost reports and other documents and materials filed by Borrower and any other
reports, materials or other information regarding or otherwise relating to
Medicaid or Medicare prepared by, for or on behalf of Borrower, including,
without limitation, (A) copies of licenses and permits required by any
applicable federal, state, foreign or local law, statute ordinance or regulation
or Governmental Authority for the operation of its business, (B) Medicare and
Medicaid provider numbers and agreements, (C) state surveys pertaining to any
healthcare facility operated, owned or leased by Borrower or any of its
Affiliates or Subsidiaries, and (D) participating agreements relating to medical
plans, (iv) (A) within fifteen (15) calendar days (thirty (30) calendar days in
the case of the first four (4) months following the Closing Date) (after the end
of each calendar month for such month, a summary report of the status of all
payments, denials and appeals of all Medicare and/or Medicaid Accounts and
accounts receivable and account payable aging schedule and (B), within thirty
(30) calendar days after the end of each calendar month for such month, a sales
and collection report, including a report of sales, credits issued and
collections received, all such reports showing a reconciliation to the amounts
reported in the monthly financial statements, (v) promptly upon receipt thereof,
copies of any reports submitted to Borrower by its independent accountants in
connection with any interim audit of the books of such Person or any of its
Affiliates and copies of each management control letter provided by such
independent accountants, (vi) within fifteen (15) calendar days after the
execution thereof, a copy of any contracts with the federal government or with a
Governmental Authority in the State of New York, Vermont or Washington, and
(vii) such additional information, documents, statements, reports and other
materials as Lender may reasonably request from a credit or security perspective
or otherwise from time to time.
          (c) Notices. Borrower shall promptly, and in any event within three
(3) calendar days after Borrower or any authorized officer of Borrower obtains
knowledge thereof, notify Lender in writing of (i) any pending or threatened
litigation, suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by or against Borrower or
otherwise affecting or involving or relating to Borrower or any of its property
or assets to the extent (A) the amount in controversy exceeds $30,000, or (B) to
the extent any of the foregoing seeks injunctive or declarative



--------------------------------------------------------------------------------



 



25

relief, (ii) any Default or Event of Default, which notice shall specify the
nature and status thereof, the period of existence thereof and what action is
proposed to be taken with respect thereto, (iii) any other development, event,
fact, circumstance or condition that would reasonably be likely to have a
Material Adverse Effect, in each case describing the nature and status thereof
and the action proposed to be taken with respect thereto, (iv) any notice
received by Borrower from any payor of a claim, suit or other action such payor
has, claims or has filed against Borrower in an amount exceeding $30,000,
(v) any matter(s) affecting the value, enforceability or collectability of any
of the Collateral, including, without limitation, claims or disputes in the
amount of $30,000 or more, singly or in the aggregate, in existence at any one
time, (vi) any notice given by Borrower to any other lender of Borrower, which
notice to Lender shall be accompanied by a copy of the applicable notice given
to the other Lender, (vii) receipt of any notice or request from any
Governmental Authority or governmental payor regarding any liability or claim of
liability (other than notices received from any Governmental Authority in
connection the usual and customary processing of claims by Borrower in the
ordinary course of business), (viii) any notice given by or received by Borrower
regarding any default, noncompliance, proposed termination, waiver or consent
under the Merger Documents, Employment Agreements, HealthTrans Agreement
(including any reduction in the number of transactions processed thereunder
during any month to 50,000 or less) or Wellpoint Agreement and/or (ix) any
Account becoming evidenced or secured by an Instrument or Chattel Paper.
          (d) Consents. Borrower shall obtain and deliver from time to time all
required consents, approvals and agreements from such third parties as Lender
shall determine are necessary or desirable in its sole discretion, each of which
must be satisfactory to Lender in its sole discretion, with respect to (i) the
Loan Documents and the transactions contemplated thereby, (ii) claims against
Borrower or the Collateral, and/or (iii) any agreements, consents, documents or
instruments to which Borrower is a party or by which any properties or assets of
Borrower or any of the Collateral is or are bound or subject, including, without
limitation, Landlord Waivers and Consents with respect to leases and Warehouse
Waivers and Consents with respect to warehouse, fulfillment and similar
agreements.
          (e) Operating Budget. Borrower shall furnish to Lender on or prior to
the Closing Date and for each fiscal year of Borrower thereafter not later than
the earlier of (i) thirty (30) calendar days after the end of each fiscal year
or (ii) thirty (30) calendar days after the same is available, consolidated and
consolidating month by month projected operating budgets, annual projections,
profit and loss statements, balance sheets and cash flow reports of and for
Borrower for such upcoming fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), in each case prepared in accordance with GAAP consistently applied
with prior periods.
          (f) Non-Compliance Fee. To the extent any of the foregoing items in
this Section 6.1 are not delivered to Lender on a timely basis, Borrower shall
be obligated to Lender for a daily fee equal to the greater of (i) $500, or
(ii) five one-hundredths of one percent (0.05%) of the then current outstanding
principal balance of the Obligations, for each day until such item is delivered
to Lender, whether or not a Default or Event of Default occurs or is declared,
provided that nothing shall prevent Lender from considering any failure to
comply with the terms of this Section 6.1 to be a Default or an Event of
Default.
     6.2 Payment of Obligations
          Borrower shall make full and timely indefeasible payment in cash of
the principal of and interest on the Loans, Advances, Overadvances and all other
Obligations.



--------------------------------------------------------------------------------



 



26

     6.3 Conduct of Business and Maintenance of Existence and Assets
          Borrower shall (i) conduct its business in accordance with good
business practices customary to the industry, (ii) engage principally in the
same or similar lines of business substantially as heretofore conducted,
(iii) collect its Accounts in the ordinary course of business, (iv) maintain all
of its material properties, assets and equipment used or useful in its business
in good repair, working order and condition (normal wear and tear excepted and
except as may be disposed of in the ordinary course of business and in
accordance with the terms of the Loan Documents and otherwise as determined by
Borrower using commercially reasonable business judgment), (v) from time to time
to make all necessary or desirable repairs, renewals and replacements thereof,
as determined by Borrower using commercially reasonable business judgment,
(vi) maintain and keep in full force and effect its existence and all material
Permits and qualifications to do business and good standing in each jurisdiction
in which the ownership or lease of property or the nature of its business makes
such Permits or qualification necessary and in which failure to maintain such
Permits or qualification could reasonably be expected to have a Material Adverse
Effect; and (vii) remain in good standing and maintain operations in all
jurisdictions in which currently located, except where the failure to maintain
such good standing could not reasonably be expected to have a Material Adverse
Effect.
     6.4 Compliance with Legal and Other Obligations
          Borrower shall (i) comply in all material respects with all laws,
statutes, rules, regulations, ordinances and tariffs of all Governmental
Authorities applicable to it or its business, assets or operations, including
applicable requirements of the Standards for Privacy of Individually
Identifiable Health Information which were promulgated pursuant to HIPAA;
(ii) pay all taxes, assessments, fees, governmental charges, claims for labor,
supplies, rent and all other obligations or liabilities of any kind, except
liabilities being contested in good faith and against which adequate reserves
have been established in accordance with GAAP, (iii) perform in accordance with
its terms each contract, agreement or other arrangement to which it is a party
or by which it or any of the Collateral is bound, except where the failure to
comply, pay or perform would not reasonably be expected to have a Material
Adverse Effect, (iv) maintain and comply with all material Permits necessary to
conduct its business and comply with any new or additional requirements that may
be imposed on it or its business, and (v) properly file all Medicaid/Medicare
cost reports.
     6.5 Insurance
          Borrower shall (i) keep all of its insurable properties and assets
(including without limitation Inventory that is in transit (whether by vessel,
air or land) adequately insured in all material respects against losses, damages
and hazards as are customarily insured against by businesses engaging in similar
activities or owning similar assets or properties and at least the minimum
amount required by applicable law (and with respect to Inventory that is in
transit, maintain insurance covering the same for its full replacement cost
under all risk marine insurance policies endorsed to cover all risks required by
Lender and with such amounts of coverage and deductibles as Lender determines,
in its Permitted Discretion (but taking into account insurance practices of
businesses engaging in substantially the same activities as Borrower), issued by
such insurance carriers as are acceptable to Lender), including, without
limitation, medical malpractice and professional liability insurance, as
applicable; and maintain general public liability insurance at all times against
liability on account of damage to persons and property having such limits,
deductibles, exclusions and co-insurance and other provisions as are customary
for a business engaged in activities similar to those of Borrower; and
(ii) maintain insurance under all applicable workers’ compensation laws; all of
the foregoing insurance policies to (A) be reasonably satisfactory in form and
substance to Lender, (B) name Lender as loss payee and additional insured



--------------------------------------------------------------------------------



 



27

thereunder, and (C) expressly provide that they cannot be altered, amended,
modified or canceled without thirty (30) days prior written notice to Lender and
that they inure to the benefit of Lender notwithstanding any action or omission
or negligence of or by Borrower or any insured thereunder.
     6.6 True Books
          Borrower shall (i) keep true, complete and accurate books of record
and account in accordance with commercially reasonable business practices in
which true and correct entries are made of all of its and their dealings and
transactions in all material respects; and (ii) set up and maintain on its books
such reserves as may be required by GAAP with respect to doubtful accounts and
all taxes, assessments, charges, levies and claims and with respect to its
business, and include such reserves in its quarterly as well as year end
financial statements.
     6.7 Inspection; Periodic Audits
          Borrower shall permit the representatives of Lender, at the expense of
Borrower, from time to time during normal business hours upon reasonable notice,
to (i) visit and inspect any of its offices or properties or any other place
where Collateral is located to inspect the Collateral and/or to examine or audit
all of its books of account, records, reports and other papers (but not more
often than four (4) times per year so long as no Default or Event of Default
exists), (ii) make copies and extracts therefrom, and (iii) discuss its
business, operations, prospects, properties, assets, liabilities, condition
and/or Accounts and Inventory with its officers and independent public
accountants (and by this provision such officers and accountants are authorized
to discuss the foregoing).
     6.8 Further Assurances; Post Closing
          At Borrower’s cost and expense, Borrower shall (i) take such further
actions, obtain such consents and approvals and duly execute and deliver such
further agreements, assignments, instructions or documents as Lender may request
with respect to the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, and (ii) without limiting
and notwithstanding any other provision of any Loan Document, execute and
deliver, or cause to be executed and delivered, such agreements and documents,
and take or cause to be taken such actions, and otherwise perform, observe and
comply with such obligations, as are set forth on Schedule 6.8.
     6.9 Payment of Indebtedness
          Except as otherwise prescribed in the Loan Documents, Borrower shall
pay, discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained by Borrower in accordance with GAAP to the
satisfaction of Lender in its sole discretion .
     6.10 Lien Searches
          If Liens other than Permitted Liens exist, Borrower immediately shall
take, execute and deliver all actions, documents and instruments necessary to
release and terminate such Liens.



--------------------------------------------------------------------------------



 



28

     6.11 Use of Proceeds
          Borrower shall use the proceeds from the Revolving Facility and the
Overadvance Facility only for the purposes set forth in the first “WHEREAS”
clause of this Agreement.
     6.12 Collateral Documents; Security Interest in Collateral
          Borrower shall (i) execute, obtain, deliver, file, register and/or
record any and all financing statements, continuation statements, stock powers,
instruments and other documents, or cause the execution, filing, registration,
recording or delivery of any and all of the foregoing, that are necessary or
required under law or otherwise or reasonably requested by Lender to be
executed, filed, registered, obtained, delivered or recorded to create,
maintain, perfect, preserve, validate or otherwise protect the pledge of the
Collateral to Lender and Lender’s perfected first priority Lien on the
Collateral (and Borrower irrevocably grants Lender the right, at Lender’s
option, to file any or all of the foregoing), (ii) within two business days of
learning thereof, report to Lender any reclamation, return or repossession of
goods in excess of $10,000 (individually or in the aggregate), and (iii) defend
the Collateral and Lender’s perfected first priority Lien thereon against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to Lender, and pay all reasonable costs and expenses (including,
without limitation, reasonable in-house documentation and diligence fees and
legal expenses and reasonable attorneys’ fees and expenses) in connection with
such defense, which may at Lender’s discretion be added to the Obligations.
     6.13 Right of First Refusal
          If at any time any Borrower or Guarantor (each, a “Credit Party”) or
any of their respective Subsidiaries or Affiliates receives from a third party
an offer, term sheet or commitment or makes a proposal accepted by any Person
(each, an “Offer”) which provides for any type of financing (other than an
offering of common stock or other equity securities which do not contain or
enjoy any debt or debt-like rights or features, which are not convertible or
exchangeable into debt or debt-like instruments or which may otherwise be
characterized, whether for accounting, income tax or any other purposes, as
debt) to or for a Credit Party or any of its Affiliates, such Credit Party, on
behalf of itself or such Affiliate, shall immediately notify such third party
making the offer of Lender’s rights under this Section 6.13, and further shall
immediately notify Lender of the Offer in writing (including all material terms
of the Offer). Lender shall have thirty (30) calendar days after Receipt of such
notice (the “Option Period”) to agree to provide similar financing in the place
of such Person upon substantially the same terms and conditions (or terms more
favorable to such Credit Party or Affiliate) as set forth in the Offer. Lender
shall notify Credit Party or Affiliate in writing of Lender’s acceptance of the
Offer pursuant hereto (the “Acceptance Notice”), in which case Credit Party
shall obtain, or shall cause Affiliate to obtain, such financing from Lender and
shall not accept the Offer from such other Person. If no Acceptance Notice has
been Received from Lender within the Option Period, Credit Party or Affiliate
may consummate the Offer with the other Person on the terms and conditions set
forth in the Offer (the “Transaction”); provided, however, that none of
foregoing or any failure by Lender to issue an Acceptance Notice shall be
construed as a waiver of any of the terms, covenants or conditions of any of the
Loan Documents. If the Transaction is not consummated on the terms set forth in
the Offer or with the Person providing the Offer or during the ninety
(90) calendar day period following the expiration of the Option Period, Credit
Party shall not be permitted, and shall not permit its Affiliate, to consummate
the Transaction without again complying with this Section 6.13. The provisions
of this Section 6.13 shall survive the payment in full of the Obligations and
termination of this Agreement for a period of six months. For purposes of this
Section 6.13, “Lender” shall include CapitalSource Finance LLC and any



--------------------------------------------------------------------------------



 



29

of its parents, subsidiaries or Affiliates. The provisions of this Section 6.13
shall not apply to any Offer to an Affiliate of any Borrower or Guarantor (or
any of their respective Subsidiaries or Affiliates (other than the Affiliate
receiving the Offer)) if such financing is intended to be used solely for a
business conducted by or to be conducted by such Affiliate which is unrelated to
the business of any such Borrower or Guarantor (or any such respective
Subsidiaries or Affiliates) as such business exists from time to time or may
result from any acquisition, merger or similar transaction how so ever
structured which is the subject of the Offer.
     6.14 Taxes and Other Charges
          (a) All payments and reimbursements to Lender made under any Loan
Document shall be free and clear of and without deduction for all taxes, levies,
imposts, deductions, assessments, charges or withholdings, and all liabilities
with respect thereto of any nature whatsoever, excluding taxes to the extent
imposed on Lender’s net income or franchise. If Borrower shall be required by
law to deduct any such amounts from or in respect of any sum payable under any
Loan Document to Lender, then the sum payable to Lender shall be increased as
may be necessary so that, after making all required deductions, Lender receives
an amount equal to the sum it would have received had no such deductions been
made. Notwithstanding any other provision of any Loan Document, if at any time
after the Restatement Date (i) any change in any existing law, regulation,
treaty or directive or in the interpretation or application thereof, (ii) any
new law, regulation, treaty or directive enacted or any interpretation or
application thereof, or (iii) compliance by Lender with any request or directive
(whether or not having the force of law) from any Governmental Authority: (A)
subjects Lender to any tax, levy, impost, deduction, assessment, charge or
withholding of any kind whatsoever with respect to any Loan Document, or changes
the basis of taxation of payments to Lender of any amount payable thereunder
(except for net income taxes, or franchise taxes imposed in lieu of net income
taxes, imposed generally by federal, state or local taxing authorities with
respect to interest or commitment fees or other fees payable hereunder or
changes in the rate of tax on the overall net income of Lender), or (B) imposes
on Lender any other condition or increased cost in connection with the
transactions contemplated thereby or participations therein; and the result of
any of the foregoing is to increase the cost to Lender of making or continuing
any Loan hereunder or to reduce any amount receivable hereunder, then, in any
such case, Borrower shall promptly pay to Lender any additional amounts
necessary to compensate Lender, on an after-tax basis, for such additional cost
or reduced amount as determined by Lender. If Lender becomes entitled to claim
any additional amounts pursuant to this Section 6.14 it shall promptly (but in
any event within ninety (90) days of becoming aware thereof) notify Borrower of
the event by reason of which Lender has become so entitled and a detailed
calculation thereof, and each such notice of additional amounts payable pursuant
to this Section 6.14 submitted by Lender to Borrower shall, absent manifest
error, be final, conclusive and binding for all purposes.
          (b) Borrower shall promptly, and in any event within five (5) Business
Days after Borrower or any authorized officer of Borrower obtains knowledge
thereof, notify Lender in writing of any oral or written communication from the
Internal Revenue Service or otherwise with respect to any (i) tax
investigations, relating to the Borrower directly, or relating to any
consolidated tax return which was filed on behalf of Borrower, (ii) notices of
tax assessment or possible tax assessment, (iii) years that are designated open
pending tax examination or audit, and (iv) information that could give rise to
an IRS tax liability or assessment.



--------------------------------------------------------------------------------



 



30

     6.15 Payroll Taxes
          Without limiting or being limited by any other provision of any Loan
Document, Borrower at all times shall retain and use a Person acceptable to
Lender to process, manage and pay its payroll taxes and shall cause to be
delivered to Lender within ten (10) calendar days after the end of each calendar
month a report of its payroll taxes for the immediately preceding calendar month
and evidence of payment thereof. Lender acknowledges that Paychex is an
acceptable company engaged by Borrower to process, manage and pay its payroll
taxes as of the Closing Date. Borrower acknowledges that in the event Borrower
wishes to remove Paychex as the company engaged to process, manage and pay its
payroll taxes, it will not do so until such time that Lender has consented in
writing to such change, which consent will not be unreasonably withheld.
     6.16 Inventory Covenants
          With respect to the Inventory, Borrower: (a) shall at all times
maintain inventory records reasonably satisfactory to Lender, keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of Inventory, Borrower’s cost therefore and daily withdrawals therefrom
and additions thereto; (b) shall not remove any Inventory from the locations set
forth or permitted herein, without the prior written consent of Lender, which
consent shall not be unreasonably denied or delayed, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one location set forth or permitted herein to another
such location; (c) shall produce, use, store, ship and maintain the Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (d) assumes all responsibility
and liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (e) shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Borrower to repurchase such Inventory except as set forth on
Schedule 5.20; (f) shall keep the Inventory in good and marketable condition;
and (g) shall not, without prior written notice to Lender, acquire or accept any
Inventory on consignment or approval except as set forth on Schedule 5.20.
VII. NEGATIVE COVENANTS
          Each Borrower, jointly and severally, covenants and agrees that, until
full performance and satisfaction, and indefeasible payment in full in cash, of
all of the Obligations and termination of this Agreement:
     7.1 Financial Covenants
          Borrower shall not violate the financial covenants set forth on Annex
I to this Agreement, which is incorporated herein and made a part hereof.
     7.2 Permitted Indebtedness
          Borrower shall not create, incur, assume or suffer to exist any
Indebtedness, except the following (collectively, “Permitted Indebtedness”):
(i) Indebtedness under the Loan Documents, (ii) any Indebtedness set forth on
Schedule 7.2, (iii) Capitalized Lease Obligations incurred after the



--------------------------------------------------------------------------------



 



31

Closing Date and Indebtedness incurred pursuant to purchase money Liens
permitted by Section 7.3(v), provided that the aggregate amount of such
Capitalized Lease Obligations and purchase money indebtedness outstanding at any
time shall not exceed $75,000, (iv) Indebtedness in connection with advances
made by a stockholder in order to cure any default of the financial covenants
set forth on Annex I; provided, however, that such Indebtedness shall be on an
unsecured basis, subordinated in right of repayment and remedies to all of the
Obligations and to all of Lender’s rights pursuant to a subordination agreement
in form and substance satisfactory to Lender; (v) accounts payable to trade
creditors and current operating expenses (other than for borrowed money) which
are not aged more than 120 calendar days from the billing date or more than
30 days from the due date, in each case incurred in the ordinary course of
business and paid within such time period, unless the same are being contested
in good faith and by appropriate and lawful proceedings and such reserves, if
any, with respect thereto as are required by GAAP and deemed adequate by
Borrower’s independent accountants shall have been reserved; (vi) borrowings
incurred in the ordinary course of business and not exceeding $10,000
individually or in the aggregate outstanding at any one time, provided, however,
that such Indebtedness shall be on an unsecured basis, subordinated in right of
repayment and remedies to all of the Obligations and to all of Lender’s rights
pursuant to a subordination agreement in form and substance satisfactory to
Lender; and (vii) Permitted Subordinated Debt. Borrower shall not make
prepayments on any existing or future Indebtedness in excess of $10,000 to any
Person other than to Lender or to the extent specifically permitted by this
Agreement, as required under the Merger Documents or any subsequent agreement
between Borrower and Lender.
     7.3 Permitted Liens
          Borrower shall not create, incur, assume or suffer to exist any Lien
upon, in or against, or pledge of, any of the Collateral or any of its
properties or assets or any of its authorized but unissued or treasury shares,
securities or other equity or ownership or partnership interests, whether now
owned or hereafter acquired, except the following (collectively, “Permitted
Liens”): (i) Liens under the Loan Documents or otherwise arising in favor of
Lender, (ii) Liens imposed by law for taxes (other than payroll taxes),
assessments or charges of any Governmental Authority for claims not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained by such Person in accordance with GAAP to the satisfaction of Lender
in its sole discretion, (iii) (A) statutory Liens of landlords (provided that
any such landlord has executed a Landlord Waiver and Consent in form and
substance satisfactory to Lender) and of carriers, warehousemen (provided that
any such warehousemen have executed a Warehouse Waiver and Consent in form and
substance satisfactory to Lender), mechanics, materialmen, and (B) other Liens
imposed by law or that arise by operation of law in the ordinary course of
business from the date of creation thereof, in each case only for amounts not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained by such Person in accordance with GAAP to the satisfaction of
Lender in its sole discretion, (iv) Liens (A) incurred or deposits made in the
ordinary course of business (including, without limitation, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, leases, contracts (other than for the repayment of Indebtedness),
statutory obligations and other similar obligations, or (B) arising as a result
of progress payments under government contracts, (v) purchase money Liens
(A) securing Indebtedness permitted under Section 7.2(iii), or (B) in connection
with the purchase by such Person of equipment in the normal course of business,
provided that such payables shall not exceed any limits on Indebtedness provided
for herein and shall otherwise be Permitted Indebtedness hereunder, and (vi)
Liens disclosed on Schedule 7.3.



--------------------------------------------------------------------------------



 



32

     7.4 Investments; New Facilities or Collateral; Subsidiaries
          Borrower, directly or indirectly, shall not (i) purchase, own, hold,
invest in or otherwise acquire obligations or stock or securities of, or any
other interest in, or all or substantially all of the assets of, any Person or
any joint venture, or (ii) make or permit to exist any loans, advances or
guarantees to or for the benefit of any Person or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than those created by the Loan Documents and
Permitted Indebtedness and other than (A) trade credit extended in the ordinary
course of business, (B) advances for business travel and similar temporary
advances made in the ordinary course of business to officers, directors and
employees, and (C) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business).
Borrower, directly or indirectly, shall not purchase, own, operate, hold, invest
in or otherwise acquire any facility, property or assets or allow the
warehousing, location or storage of any Collateral other than at the locations
set forth on Schedule 5.18B unless Borrower shall provide to Lender at least
thirty (30) Business Days prior written notice. Borrower shall have no
Subsidiaries other than those Subsidiaries, if any, existing on the Restatement
Date and set forth in Schedule 5.3.
     7.5 Dividends; Redemptions
          Borrower shall not (i) declare, pay or make any dividend or
Distribution on any shares of capital stock or other securities or interests
(other than dividends or Distributions payable in its stock, or split-ups or
reclassifications of its stock), (ii) apply any of its funds, property or assets
to the acquisition, redemption or other retirement of any capital stock or other
securities or interests or of any options to purchase or acquire any of the
foregoing (provided, however, that Borrower may redeem its capital stock from
terminated employees (other than the Employees except to the extent permitted
under the Employee Subordination Agreements) pursuant to, but only to the extent
required under, the terms of the related employment agreements as long as no
Default or Event of Default has occurred and is continuing or would be caused by
or result from the payment thereof and as long as the aggregate amount of
payments made to such terminating employees in any fiscal year does not exceed
$50,000), (iii) otherwise make any payments or Distributions to any stockholder,
member, partner or other equity owner in such Person’s capacity as such, or (iv)
make any payment of any Management or Service Fee; provided, however, Borrower
may make payments in the ordinary course of business in accordance with the
terms of the Employment Agreements to the extent that such payments are not
otherwise prohibited under the terms of the Employee Subordination Agreements
and payments of Tax Distributions as long as no Event of Default has occurred
and is continuing or would result therefrom; provided, further, that Borrower
shall not make or suffer to exist any such payment described in (i) through
(iii) above if a Default of Event of Default has occurred and is continuing or
would result therefrom.
     7.6 Transactions with Affiliates
          Borrower shall not enter into or consummate any transaction of any
kind with any of its Affiliates or any Guarantor or any of their respective
Affiliates other than: (i) salary, bonus, employee stock option and other
compensation and employment arrangements with directors or officers in the
ordinary course of business, provided, that no payment of any bonus shall be
permitted if a Default or Event of Default has occurred and remains in effect or
would be caused by or result from such payment, (ii) Distributions and dividends
permitted pursuant to Section 7.5, (iii) transactions with Lender or any
Affiliate of Lender, and (iv) payments permitted under and pursuant to written
agreements entered into by and between Borrower and one or more of its
Affiliates that both (A) reflect and constitute transactions on overall terms at
least as favorable to Borrower as would be the case in an arm’s-length



--------------------------------------------------------------------------------



 



33

transaction between unrelated parties of equal bargaining power, and (B) are
subject to such terms and conditions as determined by Lender in its sole
discretion; provided, that notwithstanding the foregoing clauses (A) and
(B) above Borrower shall not (Y) enter into or consummate any transaction or
agreement pursuant to which it becomes a party to any mortgage, note, indenture
or guarantee evidencing any Indebtedness of any of its Affiliates or otherwise
to become responsible or liable, as a guarantor, surety or otherwise, pursuant
to agreement for any Indebtedness of any such Affiliate, or (Z) make any payment
to any of its Affiliates in excess of $10,000 without the prior written consent
of Lender.
     7.7 Charter Documents; Fiscal Year; Name; Jurisdiction of Organization;
Dissolution; Use of Proceeds
          Except in accordance with the terms of the Merger Documents, Borrower
shall not (i) amend, modify, restate or change its certificate of incorporation
or formation or bylaws or similar charter documents in a manner that would be
adverse to Lender, (ii) change its fiscal year unless Borrower demonstrates to
Lender’s satisfaction compliance with the covenants contained herein for both
the fiscal year in effect prior to any change and the new fiscal year period by
delivery to Lender of appropriate interim and annual pro forma, historical and
current compliance certificates for such periods and such other information as
Lender may reasonably request, (iii) without at least 20 days prior written
notice to Lender, change its name or change its jurisdiction of organization;
(iv) amend, alter or suspend or terminate or make provisional in any material
way, any Permit without the prior written consent of Lender, which consent shall
not be unreasonably withheld, (v) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result in any of the foregoing, or (vi) use any proceeds of any Advance or
Overadvance for “purchasing” or “carrying” “margin stock” as defined in
Regulations U, T or X of the Board of Governors of the Federal Reserve System.
     7.8 Truth of Statements
          Borrower shall not furnish to Lender any certificate or other document
that contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.
     7.9 IRS Form 8821
          Borrower shall not alter, amend, restate, or otherwise modify, or
withdraw, terminate or re-file the IRS Form 8821 required to be filed pursuant
to the Conditions Precedent in Section 4.1 hereof.
     7.10 Transfer of Assets
          Notwithstanding any other provision of this Agreement or any other
Loan Document, Borrower shall not sell, lease, transfer, assign or otherwise
dispose of any interest in any properties or assets (other than obsolete
equipment or excess equipment no longer needed in the conduct of the business in
the ordinary course of business and sales of Inventory in the ordinary course of
business), or agree to do any of the foregoing at any future time, except that:
               (a) Borrower may lease (as lessee) real or personal property or
surrender all or a portion of a lease of the same, in each case in the ordinary
course of business (so long as such lease does not create or result in and is
not otherwise a Capitalized Lease Obligation prohibited under this Agreement),
provided that a Landlord Waiver and Consent and such other consents as are
required by Lender are signed and delivered to Lender with respect to any lease
of real or other property, as



--------------------------------------------------------------------------------



 



34

applicable, if such real or other property serves as corporate headquarters or a
billing office, if any books or records, Accounts or other properties relating
to Accounts are located thereat or if other assets in excess of $10,000 are
maintained at such property;
               (b) Borrower may arrange for the warehousing, fulfillment or
storage of Inventory at locations not owned or leased by Borrower, in each case
in the ordinary course of business, provided that a Warehouse Waiver and Consent
and such other consents as are required by Lender are signed and delivered to
Lender with respect to any such location;
               (c) Borrower may license or sublicense Intellectual Property or
customer lists from third parties in the ordinary course of business, provided,
that such licenses or sublicenses shall not interfere with the business or other
operations of Borrower and that Borrower’s rights, title and/or interest in or
to such Intellectual Property and customer lists and interests therein are
pledged to Lender as further security for the Obligations and included as part
of the Collateral if permitted in accordance with its terms; and
               (d) Borrower may consummate such other sales or dispositions of
property or assets (including any sale or transfer or disposition of all or any
part of its assets and thereupon and within one year thereafter rent or lease
the assets so sold or transferred) only to the extent prior written notice has
been given to Lender and to the extent Lender has given its prior written
consent thereto, subject in each case to such conditions as may be set forth in
such consent.
     7.11 Payment on Permitted Subordinated Debt
          Except as permitted by the Subordination Agreement relating to such
Permitted Subordinated Debt, Borrower shall not (i) make any prepayment of any
part or all of any Permitted Subordinated Debt, (ii) repurchase, redeem or
retire any instrument evidencing any such Permitted Subordinated Debt prior to
maturity, or (iii) enter into any agreement (oral or written) which could in any
way be construed to amend, modify, alter or terminate any one or more
instruments or agreements evidencing or relating to any Permitted Subordinated
Debt in a manner adverse to Lender, as determined by Lender in its sole
discretion.
     7.12 Merger Documents
          Borrower shall not amend, modify, supplement or cancel, or waive any
other party’s compliance with, any material provision of the Merger Documents.
     7.13 HealthTrans Agreement and Wellpoint Agreement
          Borrower shall not amend, modify, supplement or cancel, or waive any
other party’s compliance with, any material provision of the HealthTrans
Agreement or the Wellpoint Agreement in a manner which is materially adverse to
the rights and benefits of the Lender under this Agreement or under the Loan
Documents or which is reasonably expected to have a Material Adverse Effect.
     7.14 NationsHealth Supply L.L.C.
          Borrower shall dissolve NationsHealth Supply L.L.C. or cause
NationsHealth Supply L.L.C. to become a Guarantor under this Agreement on or
before September 30, 2004. Borrower shall not permit NationsHealth Supply L.L.C.
to conduct any business operations or activities or change its inactive status
prior to its dissolution or the date upon which it becomes a Guarantor.



--------------------------------------------------------------------------------



 



35

VIII. EVENTS OF DEFAULT
     The occurrence of any one or more of the following shall constitute an
“Event of Default:”
          (a) Borrower shall fail to pay any amount on the Obligations or
provided for in any Loan Document when due (whether on any payment date, at
maturity, by reason of acceleration, by notice of intention to prepay, by
required prepayment or otherwise);
          (b) any representation, statement or warranty made or deemed made by
Borrower or any Guarantor in any Loan Document or in any other certificate,
document, report or opinion delivered in conjunction with any Loan Document to
which it is a party, shall not be true and correct in all material respects or
shall have been false or misleading in any material respect on the date when
made or deemed to have been made (except to the extent already qualified by
materiality, in which case it shall be true and correct in all respects and
shall not be false or misleading in any respect);
          (c) Borrower or any Guarantor or other party thereto other than Lender
shall be in violation, breach or default of, or shall fail to perform, observe
or comply with any covenant, obligation or agreement set forth in, any Loan
Document and such violation, breach, default or failure shall not be cured
within the applicable period set forth in the applicable Loan Document; provided
that, with respect to the affirmative covenants set forth in Article VI (other
than Sections 6.1(c), 6.2, 6.3(i), (ii) and (iii), 6.5, 6.8, 6.9 and 6.11 for
which there shall be no cure period), there shall be a fifteen (15) calendar day
cure period commencing from the earlier of (i) Receipt by such Person of written
notice of such breach, default, violation or failure, and (ii) the time at which
such Person or any authorized officer thereof knew or became aware, or should
have known or been aware, of such failure, violation, breach or default, but no
Advances will be made during the cure period;
          (d) (i) any of the Loan Documents ceases to be in full force and
effect, or (ii) any Lien created thereunder ceases to constitute a valid
perfected first priority Lien on the Collateral in accordance with the terms
thereof (other than as a result of the action or inaction of Lender), or Lender
ceases to have a valid perfected first priority security interest in any of the
Collateral or any securities pledged to Lender pursuant to the Security
Documents;
          (e) one or more tax assessments, judgments or decrees is rendered
against any Borrower or Guarantor in an amount in excess of $10,000 individually
or $50,000 in the aggregate, which is/are not satisfied, stayed, vacated or
discharged of record within thirty (30) calendar days of being rendered but no
Advances will be made before the judgment is stayed, vacated or discharged;
          (f) (i) any default occurs, which is not cured or waived, (x) in the
payment of any amount with respect to any Indebtedness for borrowed money (other
than the Obligations) of any Borrower or Guarantor in excess of $10,000, (y) in
the performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument to which any Borrower or Guarantor
is a party or to which any of their properties or assets are subject or bound
under or pursuant to which any Indebtedness was issued, created, assumed,
guaranteed or secured and such default continues for more than any applicable
grace period or permits the holder of any Indebtedness to accelerate the
maturity thereof, or (z) in the performance, observance or fulfillment of any
provision contained in any agreement, contract, document or instrument between
any Borrower or Guarantor and Lender or any Affiliate of Lender (other than the
Loan Documents), or (ii) any Indebtedness of any Borrower or Guarantor is
declared to be due and payable or is required to be prepaid (other than by a



--------------------------------------------------------------------------------



 



36

regularly scheduled payment) prior to the stated maturity thereof, or any
obligation of such Person for the payment of Indebtedness (other than the
Obligations) is not paid when due or within any applicable grace period, or any
such obligation becomes or is declared to be due and payable before the
expressed maturity thereof, or there occurs an event which, with the giving of
notice or lapse of time, or both, would cause any such obligation to become, or
allow any such obligation to be declared to be, due and payable;
          (g) any Borrower or Guarantor shall (i) be unable to pay its debts
generally as they become due, (ii) have total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) that exceed its assets, at
a Fair Valuation, (iii) have an unreasonably small capital base with which to
engage in its anticipated business, (iv) file a petition under any insolvency
statute, (v) make a general assignment for the benefit of its creditors,
(vi) commence a proceeding for the appointment of a receiver, trustee,
liquidator or conservator of itself or of the whole or any substantial part of
its property, or (vii) file a petition seeking reorganization or liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute;
          (h) a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of any Borrower or Guarantor or the whole or any substantial part of
any such Person’s properties, which shall continue unstayed and in effect for a
period of thirty (30) calendar days, (B) shall approve a petition filed against
any Borrower or Guarantor seeking reorganization, liquidation or similar relief
under the any Debtor Relief Law or any other applicable law or statute, which is
not dismissed within thirty (30) calendar days or, (C) under the provisions of
any Debtor Relief Law or other applicable law or statute, assume custody or
control of any Borrower or Guarantor or of the whole or any substantial part of
any such Person’s properties, which is not irrevocably relinquished within
thirty (30) calendar days, or (ii) there is commenced against any Borrower or
Guarantor any proceeding or petition seeking reorganization, liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute and either (A) any such proceeding or petition is not unconditionally
dismissed within thirty (30) calendar days after the date of commencement, or
(B) any Borrower or Guarantor takes any action to indicate its approval of or
consent to any such proceeding or petition, but no Advances will be made before
any such order, judgment or decree described above is stayed, vacated or
discharged, any such petition described above is dismissed, or any such custody
or control described above is relinquished;
          (i) (i) any Change of Control occurs or any agreement or commitment to
cause or that may result in any such Change of Control is entered into, (ii) any
Material Adverse Effect, or Material Adverse Change occurs or is reasonably
expected to occur, (iii) any Liability Event occurs or is reasonably expected to
occur, or (iv) any Borrower or Guarantor ceases a material portion of its
business operations as currently conducted;
          (j) Lender receives any indication or evidence that any Borrower or
Guarantor may have directly or indirectly been engaged in any type of activity
which, in Lender’s judgment, is likely to result in forfeiture of any property
to any Governmental Authority which shall have continued unremedied for a period
of ten (10) calendar days after written notice from Lender (but no Advances or
Overadvances will be made before any such activity ceases);
          (k) an Event of Default occurs under any other Loan Document;
          (l) uninsured damage to, or loss, theft or destruction of, any portion
of the Collateral occurs that exceeds $10,000 in the aggregate;



--------------------------------------------------------------------------------



 



37

          (m) any Borrower or Guarantor or any of their respective directors or
senior officers is criminally indicted or convicted under any law that could
lead to a forfeiture of any Collateral;
          (n) the issuance of any process for levy, attachment or garnishment or
execution upon or prior to any judgment against any Borrower or Guarantor or any
of their property or assets which is/are not satisfied, stayed, vacated or
discharged of record within thirty (30) calendar days of being issued;
          (o) any Borrower or Guarantor does, or enters into or becomes a party
to any agreement or commitment to do, or cause to be done, any of the things
described in this Article VIII or otherwise prohibited by any Loan Document
(subject to any cure periods set forth therein);
          (p) any default occurs with respect to Borrower, which is not cured or
waived, in the performance, observance or fulfillment of any provision contained
in the Merger Documents;
          (q) any Employment Agreements shall be terminated in a manner which
requires the payment of termination benefits in accordance with Section 5(b)
thereof or any “Notice of Enforcement Action” or “Notice of Final Determination”
shall be delivered to Lender pursuant to the Employee Subordination Agreement;
or
          (r) Borrower or any Guarantor or other party thereto other than Lender
shall be in violation, breach or default of, or shall fail to perform, observe
or comply with any covenant, obligation or agreement set forth in, any document
governing the relations between any Borrower or any Guarantor with any Affiliate
and such violation, breach, default or failure shall not be cured within the
applicable period set forth in that document;
then, and in any such event, notwithstanding any other provision of any Loan
Document, Lender may, without notice or demand, do any of the following:
(i) terminate its obligations to make Advances and Overadvances hereunder,
whereupon the same shall immediately terminate and (ii) declare all or any of
the Notes, all interest thereon and all other Obligations to be due and payable
immediately (except in the case of an Event of Default under Section 8(d), (g),
(h) or (i)(iii), in which event all of the foregoing shall automatically and
without further act by Lender be due and payable, provided that, with respect to
non-material breaches or violations that constitute Events of Default under
clause (ii) of Section 8(d), there shall be a three (3) Business Day cure period
(but no Advances or Overadvances will be made during any such cure period)
commencing from the earlier of (A) Receipt by the applicable Person of written
notice of such breach or violation or of any event, fact or circumstance
constituting or resulting in any of the foregoing, and (B) the time at which
such Person or any authorized officer thereof knew or became aware, or should
have known or been aware, of such breach or violation and resulting Event of
Default or of any event, fact or circumstance constituting or resulting in any
of the foregoing), in each case without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower.
IX. RIGHTS AND REMEDIES AFTER DEFAULT
     9.1 Rights and Remedies
          (a) In addition to the acceleration provisions set forth in
Article VIII above, upon the occurrence and continuation of an Event of Default,
Lender shall have the right to exercise any and all rights, options and remedies
provided for in the Loan Documents, under the UCC or at law or in equity,



--------------------------------------------------------------------------------



 



38

including, without limitation, the right to (i) apply any property of any
Borrower held by Lender to reduce the Obligations, (ii) foreclose the Liens
created under the Security Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged (other than Collateral
consisting of Accounts owed or owing by Medicaid/Medicare Account Debtors absent
a court order or compliance with applicable law) with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
any Borrower, as applicable, might exercise (other than with respect to
Collateral consisting of Accounts owed or owing by Medicaid/Medicare Account
Debtors absent a court order or compliance with applicable law), (v) collect and
send notices regarding the Collateral (other than with respect to Collateral
consisting of Accounts owed or owing by Medicaid/Medicare Account Debtors absent
a court order or compliance with applicable law), with or without judicial
process, (vi) by its own means or with judicial assistance, enter any premises
at which Collateral and/or pledged securities are located, or render any of the
foregoing unusable or dispose of the Collateral and/or pledged securities on
such premises without any liability for rent, storage, utilities, or other sums,
and no Borrower shall resist or interfere with such action, (vii) at Borrower’s
expense, require that all or any part of the Collateral be assembled and made
available to Lender at any place designated by Lender, (viii) reduce or
otherwise change the Facility Cap, and/or (ix) relinquish or abandon any
Collateral or securities pledged or any Lien thereon. Notwithstanding any
provision of any Loan Document, Lender shall have the right, at any time that
Borrower fails to do so, and from time to time, without prior notice, to:
(i) obtain insurance covering any of the Collateral to the extent required
hereunder or Lender to the extent required under Landlord Waiver and Consent or
Warehouse Waiver and Consent; (ii) pay for the performance of any of
Obligations; (iii) discharge taxes or Liens on any of the Collateral that are in
violation of any Loan document unless Borrower is in good faith with due
diligence by appropriate proceedings contesting those items; and (iv) pay for
the maintenance and preservation of the Collateral, including the payment of
rent, warehouse fees or other per diem charges if required under any Landlord
Waiver and Consent or Warehouse Waiver and Consent. Such expenses and advances
shall be added to the Obligations until reimbursed to Lender and shall be
secured by the Collateral, and such payments by Lender shall not be construed as
a waiver by Lender of any Event of Default or any other rights or remedies of
Lender.
          (b) Borrower agrees that notice received by it at least ten
(10) calendar days before the time of any intended public sale, or the time
after which any private sale or other disposition of Collateral is to be made,
shall be deemed to be reasonable notice of such sale or other disposition. If
permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to Borrower. At any sale or
disposition of Collateral or securities pledged, Lender may (to the extent
permitted by applicable law) purchase all or any part thereof free from any
right of redemption by any Borrower which right is hereby waived and released.
Borrower covenants and agrees not to, and not to permit or cause any of its
Subsidiaries to, interfere with or impose any obstacle to Lender’s exercise of
its rights and remedies with respect to the Collateral. Lender, in dealing with
or disposing of the Collateral or any part thereof, shall not be required to
give priority or preference to any item of Collateral or otherwise to marshal
assets or to take possession or sell any Collateral with judicial process.
     9.2 Application of Proceeds
          In addition to any other rights, options and remedies Lender has under
the Loan Documents, the UCC, at law or in equity, all dividends, interest,
rents, issues, profits, fees, revenues, income and other proceeds collected or
received from collecting, holding, managing, renting, selling, or otherwise
disposing of all or any part of the Collateral or any proceeds thereof upon
exercise of its remedies hereunder shall be applied in the following order of
priority: (i) first, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrower’s business and of maintenance, repairs,
replacements, alterations,



--------------------------------------------------------------------------------



 



39

additions and improvements of or to the Collateral, and to the payment of all
sums which Lender may be required or may elect to pay, if any, for taxes,
assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments that Lender may be required or authorized to
make under any provision of this Agreement (including, without limitation, in
each such case, in-house documentation and diligence fees and legal expenses,
search, audit, recording, professional and filing fees and expenses and
reasonable attorneys’ fees and all expenses, liabilities and advances made or
incurred in connection therewith); (ii) second, to the payment of all
Obligations as provided herein; (iii) third, to the satisfaction of Indebtedness
secured by any subordinate security interest of record in the Collateral if
written notification of demand therefor is received before distribution of the
proceeds is completed, provided, that, if requested by Lender, the holder of a
subordinate security interest shall furnish reasonable proof of its interest,
and unless it does so, Lender need not address its claims; and (iv) fourth, to
the payment of any surplus then remaining to Borrower, unless otherwise provided
by law or directed by a court of competent jurisdiction, provided that Borrower
shall be liable for any deficiency if such proceeds are insufficient to satisfy
the Obligations or any of the other items referred to in this section.
     9.3 Rights of Lender to Appoint Receiver
          Without limiting and in addition to any other rights, options and
remedies Lender has under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Lender shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Lender to enforce its rights and remedies in
order to manage, protect and preserve the Collateral and continue the operation
of the business of Borrower and to collect all revenues and profits thereof and
apply the same to the payment of all expenses and other charges of such
receivership including the compensation of the receiver and to the payments as
aforesaid until a sale or other disposition of such Collateral shall be finally
made and consummated.
     9.4 Rights and Remedies not Exclusive
          Lender shall have the right in its sole discretion to determine which
rights, Liens and/or remedies Lender may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Lender’s rights, Liens or remedies under any Loan Document,
applicable law or equity. The enumeration of any rights and remedies in any Loan
Document is not intended to be exhaustive, and all rights and remedies of Lender
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Lender otherwise may have. The
partial or complete exercise of any right or remedy shall not preclude any other
further exercise of such or any other right or remedy.
X. WAIVERS AND JUDICIAL PROCEEDINGS
     10.1 Waivers
          Except as expressly provided for herein, Borrower hereby waives
setoff, counterclaim, demand, presentment, protest, all defenses with respect to
any and all instruments and all notices and demands of any description, and the
pleading of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Lender to obtain
an order of court recognizing the assignment of, or Lien of Lender in and to,
any Collateral, whether or not payable by a Medicaid/Medicare Account Debtor.
With respect to any action hereunder, Lender conclusively may rely upon, and
shall incur no liability to Borrower in acting upon, any request or other
communication



--------------------------------------------------------------------------------



 



40

that Lender reasonably believes to have been given or made by a person
authorized on Borrower’s behalf, whether or not such person is listed on the
incumbency certificate delivered pursuant to Section 4.1 hereof. In each such
case, Borrower hereby waives the right to dispute Lender’s action based upon
such request or other communication, absent manifest error.
     10.2 Delay; No Waiver of Defaults
          No course of action or dealing, renewal, release or extension of any
provision of any Loan Document, or single or partial exercise of any such
provision, or delay, failure or omission on Lender’s part in enforcing any such
provision shall affect the liability of any Borrower or Guarantor or operate as
a waiver of such provision or affect the liability of any Borrower or Guarantor
or preclude any other or further exercise of such provision. No waiver by any
party to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by executing this Agreement and/or by making Advances or Overadvances
on or after the Restatement Date, Lender does not waive any breach of any
representation or warranty under any Loan Document, and all of Lender’s claims
and rights resulting from any such breach or misrepresentation are specifically
reserved.
     10.3 Jury Waiver
          EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS
OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.
     10.4 Cooperation in Discovery and Litigation
          In any litigation, arbitration or other dispute resolution proceeding
relating to any Loan Document, Borrower waives any and all defenses, objections
and counterclaims it may have or could interpose with respect to (i) any of its
directors, officers, employees or agents being deemed to be employees or
managing agents of Borrower for purposes of all applicable law or court rules
regarding the production of witnesses by notice for testimony (whether in a
deposition, at trial or otherwise), (ii) Lender’s counsel examining any such
individuals as if under cross-examination and using any discovery deposition of
any of them as if it were an evidence deposition, and/or (iii) using all
commercially reasonable efforts to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Lender, all Persons,
documents (whether in tangible, electronic or other form) and/or other things
under its control and relating to the dispute.



--------------------------------------------------------------------------------



 



41

XI. EFFECTIVE DATE AND TERMINATION
     11.1 Termination and Effective Date Thereof
          (a) Subject to Lender’s right to terminate and cease making Advances
and Overadvances upon or after any Event of Default, this Agreement shall
continue in full force and effect until the full performance and indefeasible
payment in cash of all Obligations, unless terminated sooner as provided in this
Section 11.1. Borrower may terminate this Agreement at any time upon not less
than sixty (60) calendar days’ prior written notice to Lender and upon full
performance and indefeasible payment in full in cash of all Obligations on or
prior to such 60th calendar day after Receipt by Lender of such written notice;
provided, however, that, notwithstanding any other provision of any Loan
Document, Borrower shall have no right to terminate this Agreement until after
the first anniversary of the Closing Date. All of the Obligations shall be
immediately due and payable upon any such termination on the termination date
stated in any notice of termination (the “Termination Date”); provided that,
notwithstanding any other provision of any Loan Document, the Termination Date
shall be effective no earlier than the first Business Day of the month following
the expiration of the sixty (60) calendar days’ prior written notice period.
Notwithstanding any other provision of any Loan Document, no termination of this
Agreement shall affect Lender’s rights or any of the Obligations existing as of
the effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations have been fully
performed and indefeasibly paid in cash in full. The Liens granted to Lender
under the Security Documents and the financing statements filed pursuant thereto
and the rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrower’s borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations have been
fully performed and indefeasibly paid in full in cash.
          (b) If (i) Borrower terminates the Revolving Facility under this
Section 11.1, (ii) Borrower voluntarily or involuntarily repays the Obligations
(other than reductions to zero of the outstanding balance of the Revolving
Facility resulting from the ordinary course operation of the provisions of
Section 2.5), whether by virtue of Lender’s exercising its right of set off or
otherwise; (iii) the Obligations are accelerated by Lender (each of the events
described in (i), (ii) and (iii) above being hereinafter referred to as, a
“Revolver Termination”), then at the effective date of any such Revolver
Termination, Borrower shall pay Lender (in addition to the then outstanding
principal, accrued interest and other Obligations relating to the Revolving
Facility pursuant to the terms of this Agreement and any other Loan Document),
to compensate Lender for the loss of bargain and not as a penalty, an amount
equal to the applicable Minimum Termination Fee.
     11.2 Survival
          All obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by Borrower in any Loan Document shall survive the
execution and delivery of the Loan Documents, the Closing, the making of the
Advances and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash. The obligations and provisions
of Sections 3.4, 3.5, 6.13, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and 12.10 shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.



--------------------------------------------------------------------------------



 



42

XII. MISCELLANEOUS
     12.1 Governing Law; Jurisdiction; Service of Process; Venue
          The Loan Documents shall be governed by and construed in accordance
with the internal laws of the State of Maryland without giving effect to its
choice of law provisions. Any judicial proceeding against Borrower with respect
to the Obligations, any Loan Document or any related agreement may be brought in
any federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, Borrower (i) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby,
(ii) waives personal service of process, (iii) agrees that service of process
upon it may be made by certified or registered mail, return receipt requested,
pursuant to Section 12.5 hereof, (iv) waives any objection to jurisdiction and
venue of any action instituted hereunder and agrees not to assert any defense
based on lack of jurisdiction, venue or convenience, and (v) agrees that this
loan was made in Maryland, that Lender has accepted in Maryland Loan Documents
executed by Borrower and has disbursed Advances under the Loan Documents in
Maryland. Nothing shall affect the right of Lender to serve process in any
manner permitted by law or shall limit the right of Lender to bring proceedings
against Borrower in the courts of any other jurisdiction having jurisdiction.
Any judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of Maryland. All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.
     12.2 Successors and Assigns; Participations; New Lenders
          The Loan Documents shall inure to the benefit of Lender, Transferees
and all future holders of any Note, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns. Each Loan
Document shall be binding upon the Persons’ other than Lender that are parties
thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of any Borrower or Guarantor.
Nothing contained in any Loan Document shall be construed as a delegation to
Lender of any other Person’s duty of performance. BORROWER ACKNOWLEDGES AND
AGREES THAT LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE
ANY NOTE, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR
TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT,
NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). Each Transferee shall have
all of the rights and benefits with respect to the Obligations, Notes,
Collateral and/or Loan Documents held by it as fully as if the original holder
thereof, and either Lender or any Transferee may be designated as the sole agent
to manage the transactions and obligations contemplated therein; provided that,
notwithstanding anything to the contrary in any Loan Document, Borrower shall
not be obligated to pay under this Agreement to any Transferee any sum in excess
of the sum which Borrower would have been obligated to pay to Lender had such
participation not been effected. Notwithstanding any other provision of any Loan
Document, Lender may disclose to any Transferee all information, reports,
financial statements, certificates and documents obtained under any provision of
any Loan Document.



--------------------------------------------------------------------------------



 



43

     12.3 Application of Payments
          To the extent that any payment made or received with respect to the
Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other Person under any Debtor Relief Law,
common law or equitable cause or any other law, then the Obligations intended to
be satisfied by such payment shall be revived and shall continue as if such
payment had not been received by Lender. Any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Lender shall decide in its sole discretion.
     12.4 Indemnity
          Each Borrower jointly and severally shall indemnify Lender, its
Affiliates and its and their respective managers, members, officers, employees,
Affiliates, agents, representatives, successors, assigns, accountants and
attorneys (collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby, whether or not
such Indemnified Person is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of such
Indemnified Person. If any Indemnified Person uses in-house counsel for any
purpose for which any Borrower is responsible to pay or indemnify, each Borrower
expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by such Indemnified Person in its sole discretion
for the work performed. Lender agrees to give Borrower reasonable notice of any
event of which Lender becomes aware for which indemnification may be required
under this Section 12.4, and Lender may elect (but is not obligated) to direct
the defense thereof, provided that the selection of counsel shall be subject to
Borrower’s consent, which consent shall not be unreasonably withheld or delayed.
Any Indemnified Person may, in its reasonable discretion, take such actions as
it deems necessary and appropriate to investigate, defend or settle any event or
take other remedial or corrective actions with respect thereto as may be
necessary for the protection of such Indemnified Person or the Collateral.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Lender agrees not to exercise its right to select
counsel to defend the event if that would cause any Borrower’s insurer to deny
coverage; provided, however, that Lender reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Lender obtains recovery from a third party
other than an Indemnified Person of any of the amounts that any Borrower has
paid to Lender pursuant to the indemnity set forth in this Section 12.4, then
Lender shall promptly pay to such Borrower the amount of such recovery.
     12.5 Notice
          Any notice or request under any Loan Document shall be given to any
party to this Agreement at such party’s address set forth beneath its signature
on the signature page to this Agreement, or at such other address as such party
may hereafter specify in a notice given in the manner required under this
Section 12.5. Any notice or request hereunder shall be given only by, and shall
be deemed to



--------------------------------------------------------------------------------



 



44

have been received upon (each, a “Receipt”): (i) registered or certified mail,
return receipt requested, on the date on which received as indicated in such
return receipt, (ii) delivery by a nationally recognized overnight courier, one
(1) Business Day after deposit with such courier, or (iii) facsimile
transmission, in each case upon telephone or further electronic communication
from the recipient acknowledging receipt (whether automatic or manual from
recipient), as applicable.
     12.6 Severability; Captions; Counterparts; Facsimile Signatures
          If any provision of any Loan Document is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.
     12.7 Expenses
          Borrower shall pay, whether or not the Closing occurs, all reasonable
costs and expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
reasonable out-of-pocket charges and expenses (including, without limitation,
UCC and judgment and tax lien searches and UCC filings and fees for post-Closing
UCC and judgment and tax lien searches and wire transfer fees and audit
expenses), and reasonable attorneys’ fees and expenses, (i) in any effort to
enforce, protect or collect payment of any Obligation or to enforce any Loan
Document or any related agreement, document or instrument, (ii) in connection
with entering into, negotiating, preparing, reviewing and executing the Loan
Documents and/or any related agreements, documents or instruments, (iii) arising
in any way out of administration of the Obligations, (iv) in connection with
instituting, maintaining, preserving, enforcing and/or foreclosing on Lender’s
Liens in any of the Collateral or securities pledged under the Loan Documents,
whether through judicial proceedings or otherwise, (v) in defending or
prosecuting any actions, claims or proceedings arising out of or relating to
Lender’s transactions with Borrower, (vi) in seeking, obtaining or receiving any
advice with respect to its rights and obligations under any Loan Document and
any related agreement, document or instrument, and/or (vii) in connection with
any modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument. All of the
foregoing shall be charged to Borrower’s account and shall be part of the
Obligations. If Lender or any of its Affiliates uses in-house counsel for any
purpose under any Loan Document for which Borrower is responsible to pay or
indemnify, Borrower expressly agrees that its Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Lender or such Affiliate in its sole
discretion for the work performed. Without limiting the foregoing, Borrower
shall pay all taxes (other than taxes based upon or measured by Lender’s income
or revenues or any personal property tax), if any, in connection with the
issuance of any Note and the filing and/or recording of any documents and/or
financing statements.



--------------------------------------------------------------------------------



 



45

     12.8 Entire Agreement
          This Agreement and the other Loan Documents to which Borrower is a
party constitute the entire agreement between Borrower and Lender with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.
     12.9 Lender Approvals
          Unless expressly provided herein to the contrary, any approval,
consent, waiver or satisfaction of Lender with respect to any matter that is
subject of any Loan Document may be granted or withheld by Lender in its sole
and absolute discretion.
     12.10 Publicity
          Borrower hereby agrees that Lender or any Affiliate of Lender may
(i) disclose a general description of transactions arising under the Loan
Documents for advertising, marketing or other similar purposes and (ii) use
Borrower’s or any Guarantor’s name, logo or other indicia germane to such party
in connection with such advertising, marketing or other similar purposes.
Borrower further agrees that except as required by law or regulation, including
the filing of this Agreement with the United States Securities and Exchange
Commission, Borrower shall not use Lender’s name, logo or other indicia germane
to Lender without the prior consent of Lender, which consent shall not be
unreasonably withheld.
     12.11 Release of Lender
          Notwithstanding any other provision of any Loan Document, Borrower
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, for and on behalf of itself, its managers, members, directors,
officers, employees, stockholders, Affiliates, agents, representatives,
accountants, attorneys, successors and assigns and their respective Affiliates
(collectively, the “Releasing Parties”), hereby fully and completely releases
and forever discharges the Indemnified Parties and any other Person or insurer
which may be responsible or liable for the acts or omissions of any of the
Indemnified Parties, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Parties, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the Restatement Date.
Borrower acknowledges that the foregoing release is a material inducement to
Lender’s decision to extend to Borrower the financial accommodations hereunder
and has been relied upon by Lender in agreeing to make the Advances.



--------------------------------------------------------------------------------



 



46

     12.12 Agent
          Lender and its successors and assigns hereby (i) designate and appoint
CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns (“CapitalSource”), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents,
(ii) irrevocably authorize CapitalSource to take all actions on its behalf under
the provision of this Loan Agreement and all other Loan Documents, and (iii) to
exercise all such powers and rights, and to perform all such duties and
obligations hereunder and thereunder. CapitalSource, on behalf of Lender, shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents.
Borrower acknowledges that Lender and its successors and assigns transfer and
assign to CapitalSource the right to act as Lender’s agent to enforce all rights
and perform all obligations of Lender contained herein and in all of the other
Loan Documents. Borrower shall within ten (10) Business Days after Lender’s
reasonable request, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, amendments,
assignments, instructions or documents as Lender may request to evidence the
appointment and designation of CapitalSource as agent for Lender and other
financial institutions from time to time party hereto and to the other Loan
Documents.
[INTENTIONALLY LEFT BLANK — SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 



47

[signature page to Amended and Restated Revolving Credit and Security Agreement]
     IN WITNESS WHEREOF, each of the parties has duly executed this Amended and
Restated Revolving Credit and Security Agreement as of the date first written
above.

            UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH
      By:   /s/ Glenn M. Parker, M.D.         Name:   Glenn M. Parker, M.D.    
    Its: Manager    

Address for Notices:
13650 N.W. 8th Street
Suite 109
Sunrise, FL 33325


Attention: Tim Fairbanks
Telephone:
FAX:

            NATIONSHEALTH HOLDINGS, L.L.C.
      By:   /s/ Glenn M. Parker, M.D.         Name:   Glenn M. Parker, M.D.    
    Its: Preferred Member Representative    

Address for Notices:
13650 N.W. 8th Street
Suite 109
Sunrise, FL 33325


Attention: Tim Fairbanks
Telephone:
FAX:

            CAPITALSOURCE FINANCE LLC
      By:   /s/ Shaila Lakhani Okri         Name:   Shaila Lakhani Okri        
Its: Senior Counsel    

Address for Notices:
CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
Attention: Healthcare Finance Group, Portfolio Manager
Telephone: (301) 841-2700
FAX: (301) 841-2340



--------------------------------------------------------------------------------



 



 

SCHEDULES

      Schedule 2.4 —  
Borrower’s Account(s)
   
 
Schedule 5.2 —  
Required Consents
   
 
Schedule 5.3 —  
Capitalization, Organization Chart (including all subsidiaries,
authorized/issued capitalization, owners, directors, officers, and managers) and
Joint Ventures
   
 
Schedule 5.4 —  
Liens; Real and Personal Property Owned or Leased; Leases
   
 
Schedule 5.5 —  
Merger Documents
   
 
Schedule 5.8 —  
Taxes
   
 
Schedule 5.11 —  
Intellectual Property
   
 
Schedule 5.15A —  
Existing Indebtedness
   
 
Schedule 5.15B —  
Indebtedness Maturing During Term
   
 
Schedule 5.16 —  
Other Agreements
   
 
Schedule 5.17 —  
Insurance
   
 
Schedule 5.18A —  
Corporate Names
   
 
Schedule 5.18B —  
Places of Business; Collateral Location
   
 
Schedule 5.20 —  
Inventory Sold or Acquired on Approval or Consignment Basis
   
 
Schedule 5.23 —  
Healthtrans Agreement
   
 
Schedule 6.8 —  
Further Assurances/Post Closing
   
 
Schedule 7.2 —  
Permitted Indebtedness
   
 
Schedule 7.3 —  
Permitted Liens



--------------------------------------------------------------------------------



 



 

 1 
ANNEX I
FINANCIAL COVENANTS
     1) Minimum EBITDA
          At not time shall Borrower permit EBITDA to be less than the amounts
set forth across from such month or month(s) for the Test Period most recently
ended:

             
Test Period Ending
    Minimum EBITDA     May 31, 2004 through July 31, 2004     ($3,100,000)    
August 31, 2004 through September 30, 2004     ($2,000,000)     October 31, 2004
through December 31, 2004     $1,000,000     January 31, 2005 through June 30,
2005     $4,000,000     July 31, 2005 through December 31, 2005     $7,000,000  
  January 31, 2006 through December 31, 2006     $8,500,000     January 31, 2007
and thereafter     $9,400,000    

     2) Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)
          At no time shall Borrower permit Fixed Charge Coverage Ratio to be
less than the following as at the end of the following calendar months:

              Calendar Month Ending     Ratio     May 31, 2004 through July 31,
2004     (8.00) to 1.0     August 31, 2004 through September 30, 2004     (5.00)
to 1.0     October 31, 2004 through December 31, 2004     1.00 to 1.0    
January 31, 2005 and thereafter     1.50 to 1.0    



--------------------------------------------------------------------------------



 



2

     3) Cash Velocity
          Collections of Borrower’s Accounts shall not be less than the amount
set forth below for each calendar month during the Term; provided, that upon any
violation of or failure to comply with this covenant Lender shall have the
right, in its sole discretion, to consider for all purposes under the Agreement
as though Borrower actually collected Accounts equal to such minimum required
amount.

              Calendar Month Ending     Cash Velocity     May 31, 2004    
$3,800,000     June 30, 2004 through July 31, 2004     $4,600,000     August 31,
2004 through September 30, 2004     $7,500,000     October 31, 2004 through
December 31, 2004     $9,000,000     January 31, 2005 through June 30, 2005    
$12,000,000     July 31, 2005 through December 31, 2005     $14,000,000    
January 31, 2006 through December 31, 2006     $16,000,000     January 31, 2007
and thereafter     $17,500,000    

     4) Minimum Liquidity and Working Capital
          As of the Restatement Date and at all other times Borrower shall have
Available Cash on hand which is not less than the following amounts at all times
during the following time periods during the Term:

              Time Period     Amount     Restatement Date through May 31, 2004  
  $400,000     June 1, 2004 through July 31, 2004     $700,000     August 1,
2004 through September 30, 2004     $900,000     October 31, 2004 and all times
thereafter     $1,500,000    

     For purposes of the covenants set forth in this Annex I, the terms listed
below shall have the following meanings:
          “Available Cash” shall mean, for and on any date, the sum without
duplication of the following for Borrower: (a) unrestricted cash on hand on such
date, (b) Cash Equivalents held on such date, and (c) the unborrowed
Availability on and as of such date.



--------------------------------------------------------------------------------



 



3

          “Cash Equivalents” shall mean (a) securities issued, or directly and
fully guaranteed or insured, by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor’s Ratings Services
(“S&P”) is at least A-2 or the equivalent thereof or from Moody’s Investors
Service, Inc. (“Moody’s”) is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition (any
bank meeting the qualifications specified in clauses (b)(i) or (ii), an
“Approved Bank”), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a), above,
entered into with any Approved Bank, (d) commercial paper issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody’s, as the case may be, and in each
case maturing within six months after the date of acquisition and
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.
          “EBITDA” shall mean, for any Test Period, the sum, without
duplication, of the following for Borrower, on a consolidated basis: Net Income
determined in accordance with GAAP, plus, (a) Interest Expense, (b) taxes on
income, whether paid, payable or accrued, (c) depreciation expense,
(d) amortization expense, (e) all other non-cash, non-recurring charges and
expenses, excluding accruals for cash expenses made in the ordinary course of
business, and (f) loss from any sale of assets, other than sales in the ordinary
course of business, all of the foregoing determined in accordance with GAAP,
minus (a) gains from any sale of assets, other than sales in the ordinary course
of business and (b) other extraordinary or non-recurring gains.
          “Fixed Charge Coverage Ratio” shall mean, for Borrower collectively on
a consolidated basis, the ratio of (a) EBITDA for the Test Period, to (b) Fixed
Charges for the Test Period.
          “Fixed Charges” shall mean, the sum of the following: (a) Total Debt
Service, (b) Capital Expenditures, (c) income taxes paid in cash or accrued, and
(d) dividends paid or accrued or declared.
          “Interest Expense” shall mean, for any Test Period, total interest
expense (including attributable to Capital Leases in accordance with GAAP) fees
with respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.
          “Interest Rate Agreement” shall mean any interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.
          “Net Income” shall mean, the net income (or loss) determined in
conformity with GAAP, provided that there shall be excluded (i) the income (or
loss) of any Person in which any other Person (other than any Borrower) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower by such Person, (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Borrower or is merged
into or consolidated with a Borrower or that



--------------------------------------------------------------------------------



 



4

Person’s assets are acquired by a Borrower, (iii) the income of any Subsidiary
of Borrower to the extent that the declaration or payment of dividends or
similar distributions of that income by that Subsidiary is not at the time
permitted by operation of the terms of the charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iv) compensation expense resulting from the issuance of
capital stock, stock options or stock appreciation rights issued to former or
current employees, including officers, of a Borrower, or the exercise of such
options or rights, in each case to the extent the obligation (if any) associated
therewith is not expected to be settled by the payment of cash by a Borrower or
any affiliate thereof, and (v) compensation expense resulting from the
repurchase of capital stock, options and rights described in clause (iv) of this
definition of Net Income.
          “Test Period” shall mean the three most recent calendar months then
ended (taken as one accounting period), or such other period as specified in the
Agreement or any Annex thereto (including, for purposes of calculating
Enterprise Value as of any date, a trailing twelve month period).
          “Total Debt Service” shall mean the sum of (i) scheduled or other
required payments of principal on Indebtedness, and (ii) Interest Expense, in
each case for such period.



--------------------------------------------------------------------------------



 



 

 1 
APPENDIX A
DEFINITIONS
     “Acceptance Notice” shall have the meaning given such term in Section 6.13.
     “Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower
(or, if referring to another Person, of such other Person), including without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts, contract
rights, Instruments, General Intangibles or Chattel Paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.
     “Account Debtor” shall mean any Person who is obligated under an Account.
     “Advance” shall mean a borrowing under the Revolving Facility. Any amounts
paid by Lender on behalf of Borrower or any Guarantor under any Loan Document
shall be an Advance for purposes of the Agreement.
     “Affiliate” shall mean, as to any Person, any other Person (a) that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person. For purposes
of this definition, the term “control” (and the correlative terms, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies, whether through ownership of securities or other interests, by
contract or otherwise. “Affiliate” shall include any Subsidiary.
     “Applicable Rate” shall mean the interest rates applicable from time to
time to Advances under the Agreement.
     “Availability” shall have the meaning given such term in Section 2.1(a).
     “Borrowing Base” shall mean, as of any date of determination, the sum of
(a) the net collectible U.S. Dollar value of Eligible Receivables, and (b) the
U.S. Dollar Value of Eligible Inventory, as determined with reference to the
most recent Borrowing Certificate and otherwise in accordance with this
Agreement; provided, however, that if as of such date the most recent Borrowing
Certificate is of a date more than four Business Days before or after such date,
the Borrowing Base shall be determined by Lender in its sole discretion.
     “Borrowing Certificate” shall mean a Borrowing Certificate substantially in
the form of Exhibit A-1, in the case of Advances, and Exhibit A-2, in the case
of Overadvances.



--------------------------------------------------------------------------------



 



2

     “Borrowing Date” shall have the meaning given such term in Section 2.4.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which the Federal Reserve or Lender is closed.
     “Capital Expenditures” shall mean, for any Test Period, the sum (without
duplication) of all expenditures (whether paid in cash or accrued as
liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.
     “Capital Lease” shall mean, as to any Person, a lease of any interest in
any kind of property or asset by that Person as lessee that is, should be or
should have been recorded as a “capital lease” in accordance with GAAP.
     “Capitalized Lease Obligations” shall mean all obligations of any Person
under Capital Leases, in each case, taken at the amount thereof accounted for as
a liability in accordance with GAAP.
     “Change of Control” shall mean, with respect to any Borrower or Guarantor,
the occurrence of any of the following: (i) a merger, consolidation,
reorganization, public offering of securities, recapitalization or share or
interest exchange, sale or transfer or any other transaction or series of
transactions in which its stockholders, managers, partners or interest holders
immediately prior to such transaction or series of transactions receive, in
exchange for the stock or interests owned by them, cash, property or securities
of the resulting or surviving entity or any Affiliate thereof, and, as a result
thereof, Persons who, individually or in the aggregate, were holders of 25% (50%
following the consummation of the Merger) or more of its voting stock,
securities or equity, partnership or ownership interests immediately prior to
such transaction or series of transactions hold less than 25% (50% following the
consummation of the Merger) of the voting stock, securities or other equity,
partnership or ownership interests of the resulting or surviving entity or such
Affiliate thereof, calculated on a fully diluted basis, (ii) a direct or
indirect sale, transfer or other conveyance or disposition, in any single
transaction or series of transactions, of all or substantially all of its
assets, or (iii) any “change in/of control” or “sale” or “disposition” or
similar event as defined in any document governing indebtedness of such Person
which gives the holder of such indebtedness the right to accelerate or otherwise
require payment of such indebtedness prior to the maturity date thereof.
Notwithstanding the foregoing, a Change of Control shall not include (1) the
merger of N Merger L.L.C., a wholly-owned subsidiary of Millstream, with and
into NationsHealth Holdings, L.L.C. in accordance with the terms of the Merger
Documents, and/or (2) a Conversion (as defined in Section 9.09 of the Merger
Agreement) of RGGPLS Holding, Inc. and/or GRH Holdings, LLC into a Newco (as
defined in Section 9.09 of the Merger Agreement) in accordance with Section 9.09
of the Merger Agreement (the “Merger”) so long as: (i) the Merger is consummated
under the terms of the Merger Documents as in force as of March 9, 2004 as
amended as of June 2, 2004, (ii) any further modification to the Merger
Documents is approved by Lender in its sole discretion, in writing, (iii) MAC,
under its new name, Nationshealth, Inc. joins to this Agreement and becomes a
borrower under the applicable Loan Documents and executes all Loan Documents as
required by Lender in its Permitted Discretion on or before the date the Merger
is effective, and (iv) Lender received the written legal opinion of counsel for
Borrower in form and substance satisfactory to the Lender and its counsel as to
certain matters relating to the Merger, the joinder of MAC and the execution of
such Loan Documents.
     “Charter and Good Standing Documents” shall mean, for each Borrower and
Guarantor (i) a copy of the certificate of incorporation or formation (or other
charter document) certified as of a date satisfactory to Lender before the
Restatement Date by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such Borrower and Guarantor, if amended since
the



--------------------------------------------------------------------------------



 



3

Closing Date, (ii) a copy of the bylaws or similar organizational documents
certified as of a date satisfactory to Lender before the Restatement Date by the
corporate secretary or assistant secretary of such Borrower and Guarantor, if
amended since the Closing Date, (iii) an original certificate of good standing
as of a date acceptable to Lender issued by the applicable Governmental
Authority of the jurisdiction of incorporation or organization of such Borrower
and Guarantor and of every other jurisdiction in which such Borrower has an
office or conducts business or is otherwise required to be in good standing, and
(iv) copies of the resolutions of the Board of Directors or managers (or other
applicable governing body) and, if required, stockholders, members or other
equity owners authorizing the execution, delivery and performance of the Loan
Documents to which such Borrower and Guarantor is a party, certified by an
authorized officer of such Person as of the Restatement Date.
     “Closing” shall mean the satisfaction, or written waiver by Lender, of all
of the conditions precedent set forth in the Agreement required to be satisfied
prior to the consummation of the transactions contemplated hereby.
     “Closing Date” shall mean April 30, 2004.
     “Collateral” shall have the meaning given such term in Section 2.9.
     “Collateral Patent, Trademark and Copyright Assignment” shall mean any
patent, trademark or copyright assignment or acknowledgement executed by and
between Borrower and Lender, as such may be modified, amended or supplemented
from time to time.
     “Collateral Management Fee” shall have the meaning given such term in
Section 3.3.
     “Concentration Account” shall have the meaning given such term in
Section 2.5.
     “Credit Party” shall have the meaning given such term in Section 6.13.
     “Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the
United States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.
     “Default” shall mean any event, fact, circumstance or condition that, with
the giving of applicable notice or passage of time or both, would constitute or
be or result in an Event of Default.
     “Dilution Items” shall have the meaning given such term in Section 2.1(b).
     “Distribution” shall mean any fee, payment, bonus or other remuneration of
any kind, and any repayment of or debt service on loans or other indebtedness.
     “Eligible Billed Receivables” shall mean each Account arising in the
ordinary course of Borrower’s business from the sale of goods or rendering of
Services which Lender, in its sole discretion, deems an Eligible Receivable
unless:
          (a) it is not subject to a valid perfected first priority security
interest in favor of Lender, subject to no other Lien;



--------------------------------------------------------------------------------



 



4

          (b) it is not evidenced by an invoice, statement or other documentary
evidence satisfactory to Lender; provided, that Lender in its sole discretion
may from time to time include as Accounts that are not evidenced by an invoice,
statement or other documentary evidence satisfactory to Lender as Eligible
Billed Receivables and determine the advance rate, liquidity factors and
reserves applicable to Advances made on any such Accounts;
          (c) it or any portion thereof (in which case only such portion shall
not be an Eligible Receivable) is payable by a beneficiary, recipient or
subscriber individually and not directly by a Medicaid/Medicare Account Debtor
or commercial medical insurance carrier acceptable to Lender;
          (d) it arises out of services rendered or a sale made to, or out of
any other transaction between Borrower or any of its Subsidiaries and, one or
more Affiliates of Borrower or any of its Subsidiaries;
          (e) it remains unpaid for longer than the earlier of (i) 120 calendar
days after the first to occur of the claim date or invoice date, and (ii) 135
calendar days after the first to occur of shipment or delivery of goods;
          (f) with respect to all Accounts owed by any particular Account Debtor
(other than Accounts from Medicaid/Medicare Account Debtors) and/or its
Affiliates, if more than 50% of the aggregate balance of all such Accounts owing
from such Account Debtor and/or its Affiliates remain unpaid for longer than the
earlier of (i) 120 calendar days after the first to occur of the claim date or
invoice date, and (ii) 135 calendar days after the first to occur of shipment or
delivery of goods;
          (g) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, 25% or more of all such Accounts are not deemed Eligible
Receivables for any reason hereunder (which percentage may, in Lender’s sole
discretion, be increased or decreased);
          (h) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates (except Medicaid/Medicare Account Debtors), if such
Accounts exceed 20% of the net collectible dollar value of all Eligible
Receivables at any one time (including Accounts from Medicaid/Medicare Account
Debtors) (which percentage may, in Lender’s sole discretion, be increased or
decreased);
          (i) any covenant, agreement, representation or warranty contained in
any Loan Document with respect to such Account has been breached and remains
uncured;
          (j) the Account Debtor for such Account has commenced a voluntary case
under any Debtor Relief Law or has made an assignment for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in respect of such Account Debtor in an involuntary case under any
Debtor Relief Law, or any other petition or application for relief under any
Debtor Relief Law has been filed against such Account Debtor, or such Account
Debtor has failed, suspended business, ceased to be solvent, called a meeting of
its creditors, or has consented to or suffered a receiver, trustee, liquidator
or custodian to be appointed for it or for all or a significant portion of its
assets or affairs, or Borrower, in the ordinary course of business, should have
known of any of the foregoing;
          (k) it arises from the sale of property or services rendered to one or
more Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;



--------------------------------------------------------------------------------



 



5

          (l) it represents the sale of goods or rendering of services to an
Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis or is evidenced by
Chattel Paper or an Instrument of any kind or has been reduced to judgment;
          (m) the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Lender
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise only if
all applicable statutes, regulations and other law respecting the assignment of
Government Accounts have been complied with (for example, with respect to all
Accounts payable directly by a Medicaid/Medicare Account Debtor the execution
and delivery of a Lockbox Agreement in appropriate form);
          (n) to the extent that it is subject to any offset, credit (including
any resource or other income credit or offset) deduction, defense, discount,
chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or is
contingent in any respect or for any reason;
          (o) there is any agreement with an Account Debtor for any deduction
from such Account, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each invoice related thereto,
such that only the discounted amount of such Account after giving effect to such
discounts and allowances shall be considered an Eligible Receivable;
          (p) any return, rejection or repossession of goods or services related
to it has occurred;
          (q) it is not payable to Borrower;
          (r) Borrower has agreed to accept or has accepted any non-cash payment
for such Account;
          (s) with respect to any Account arising from the sale of goods, the
goods have not been shipped to the Account Debtor or its designee;
          (t) with respect to any Account arising from the performance of
Services, the Services have not been actually performed or the Services were
undertaken in violation of any law;
          (u) it is an Account arising under the Wellpoint Agreement in respect
of the prescription drug card program until Wellpoint, Borrower and Lender have
entered into a tri-party agreement with respect to Lender’s rights in any such
Account satisfactory in form and substance to Lender in its sole discretion;
          (v) it is an Account arising under the HealthTrans Agreement with
respect to the obligation of HealthTrans for the payment of administrative fees
to Borrower which is not paid before the due date therefore under the
HealthTrans Agreement; or
          (w) such Account fails to meet such other specifications and
requirements which may from time to time be established by Lender or is not
otherwise satisfactory to Lender, as determined in Lender’s sole discretion.



--------------------------------------------------------------------------------



 



6

     “Eligible Deductible Unbilled Receivables” shall mean each Account (other
than Eligible Billed Receivables or Eligible Nondeductible Unbilled Receivables)
arising in the ordinary course of Borrower’s business from the shipment or
delivery of goods which Lender, in its sole discretion, deems an Eligible
Deductible Unbilled Receivable and that otherwise would satisfy the criteria for
Eligible Billed Receivables but for the fact that: (i) an invoice has not been
rendered to the Account Debtor (due to the fact that the Borrower has not yet
billed the Account Debtor for such receivable as the Account Debtor has not yet
reached his/her deductible with Medicare for the applicable deductible period);
and (ii) the Account remains unpaid for no longer than 90 calendar days after
the first to occur of shipment or delivery of goods.
     “Eligible Inventory” shall mean Borrower’s saleable Inventory, after taking
into account all discounts, which Inventory is maintained in the ordinary course
of Borrower’s business which Lender, in its sole discretion, deems Eligible
Inventory unless:
          (a) such Inventory is not subject to a valid perfected first priority
security interest in favor of the Lender;
          (b) any consent, license, approval or authorization required to be
obtained by Borrower in connection with the granting of a security interest
under the Security Documents or in connection with the manufacture or sale of
such Inventory has not been or was not duly obtained and is not in full force
and effect;
          (c) any covenant, representation or warranty contained in this
Agreement or in any other Loan Document with respect to such Inventory has been
breached and remains uncured;
          (d) such Inventory is not owned by Borrower;
          (e) such Inventory does not comply, or was not manufactured in
compliance, in all material respects, with all applicable requirements of all
statutes, laws, rules, regulations, ordinances, codes, policies, rules of common
law, and the like, now or hereafter in effect, of any Governmental Authority,
including any judicial or administrative interpretations thereof, and any
judicial or administrative orders, consents, decrees or judgments;
          (f) such Inventory does not, or at the time of its purchase from the
vendor did not, constitute “inventory” under Article 9 of the UCC as then in
effect in the jurisdiction whose law governs perfection of the security
interest;
          (g) the Person for whose account such Inventory is being or was
produced has commenced a voluntary case under any federal bankruptcy or state or
federal insolvency laws or has made an assignment for the benefit of creditors,
or if a decree or order for relief has been entered by a court having
jurisdiction in respect of such Person in an involuntary case under any federal
bankruptcy or state or federal insolvency laws, or if any other petition or
application for relief under any federal bankruptcy or state or federal
insolvency laws has been filed against such Person, or if such Person has
failed, suspended business, ceased to be solvent, called a meeting of its
creditors, or has consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs;
          (h) the transfer of Inventory to Borrower by vendor, supplier or other
Person did not constitute a valid sale and transfer to Borrower of all right,
title and interest of such Person in the inventory enforceable against all
creditors of and purchasers from such person;



--------------------------------------------------------------------------------



 



7

          (i) (A) Borrower is not the sole owner of all right, title and
interest in and to such Inventory, (B) Borrower does not have a valid ownership
interest therein free and clear of all Liens other than Liens granted under the
Loan Documents, or (C) any offsets, defenses or counterclaims have been asserted
or threatened in writing against such Inventory;
          (j) such Inventory is not in good working order or is damaged;
          (k) such Inventory is not located at a location which is owned by
Borrower or subject to a Landlord Waiver and Consent or Warehouseman Waiver and
Consent;
          (l) such Inventory consists only of packing materials, displays,
supplies, parts or other components or is returned, rejected, repossessed or
discontinued product or Inventory;
          (m) such Inventory is subject to a bona fide dispute or is or has been
classified as counterfeit or fraudulent;
          (n) such Inventory has been sold, assigned, or otherwise encumbered by
Borrower except pursuant to the Loan Documents;
          (o) such Inventory is not associated with a documented purchase order;
          (p) such Inventory consists of equipment that Borrower offers for
rental or that is being rented from the Borrower or equipment borrowed by
Borrower or given to Borrower to serve as demonstration equipment;
          (q) such Inventory constitutes custom Inventory, private-label
Inventory, raw materials, in process, work-in-process, obsolete or
unmerchantable Inventory, Inventory allocated to current warranty assignments,
Inventory that consists of spare parts or Inventory subject to a quality
assurance hold:
          (r) such Inventory is in transit;
          (s) such Inventory is (i) not in Borrower’s possession and control or
(ii) outside the continental United States;
          (t) such Inventory otherwise is not satisfactory to the Lender, as
determined in the sole discretion of the Lender.
     “Eligible Nondeductible Unbilled Receivables” shall mean each Account
(other than Eligible Billed Receivables or Eligible Deductible Unbilled
Receivables) arising in the ordinary course of Borrower’s business from the
shipment or delivery of goods which Lender, in its sole discretion, deems an
Eligible Nondeductible Unbilled Receivable and that otherwise would satisfy the
criteria for Eligible Billed Receivables but for the fact that: (i) an invoice
has not been rendered to the Account Debtor; (ii) the Account remains unpaid for
no longer than 60 calendar days after the first to occur of shipment or delivery
of goods; and (iii) with respect to all Accounts owed by any particular Account
Debtor (other than Accounts from Medicaid/Medicare Account Debtors) and/or its
Affiliates, if more than 50% of the aggregate balance of all such Accounts owing
from such Account Debtor and/or its Affiliates remain unpaid for no longer 60
calendar days after the shipment or delivery of goods.
     “Eligible Receivables” shall mean, collectively, the Eligible Billed
Receivables and Eligible Unbilled Receivables.



--------------------------------------------------------------------------------



 



8

     “Eligible Unbilled Receivables” shall mean, collectively, the Eligible
Deductible Unbilled Receivables and Eligible Nondeductible Unbilled Receivables.
     “Employee(s)” shall mean, collectively and each individually, Lewis Stone,
Robert Gregg and Glenn Parker, M.D.
     “Employee Subordination Agreement” shall mean, collectively and each
individually, each Employee Subordination Agreement to which Lender and each
Employee is a party.
     “Employment Agreement” shall mean each Employment Agreement made as of
March 9, 2004 by and between MAC and each Employee, as such may be modified,
amended or supplemented from time to time.
     “Enterprise Value” shall mean, as of any date of determination, an amount
equal to the greater of (i) six (6) times Borrower’s trailing twelve month
EBITDA for the calendar month ending closest to the date of determination or
(ii) one (1) times Borrower’s net revenue for the trailing twelve months
(calculated as of the last day of the calendar month ending closest to the date
of determination).
     “Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.
     “Equity Participation Fee Agreement” shall mean that certain Equity
Participation Fee Agreement by and between Lender and Borrower dated as of the
Restatement Date, as such may be modified, amended or supplemented from time to
time.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
     “Event of Default” shall mean the occurrence of any event set forth in
Article VIII.
     “Facility Cap” shall have the meaning given the term in the Recitals of
this Agreement.
     “Fair Valuation” shall mean the determination of the value of the
consolidated assets of a Person on the basis of the amount which may be realized
by a willing seller within a reasonable time through collection or sale of such
assets at market value on a going concern basis to an interested buyer who is
willing to purchase under ordinary selling conditions in an arm’s length
transaction.
     “Finance Fee Payment Date” shall have the meaning given such term in
Section 3.1(c).
     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time as applied by nationally
recognized accounting firms.



--------------------------------------------------------------------------------



 



9

     “Government Account” shall be defined to mean all Accounts arising out of
or with respect to any Government Contract.
     “Government Contract” shall be defined to mean all contracts with the
United States Government or with any agency thereof, and all amendments thereto.
     “Governmental Authority” shall mean any federal, state, municipal,
national, local or other governmental department, court, commission, board,
bureau, agency or instrumentality or political subdivision thereof, or any
entity or officer exercising executive, legislative or judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.
     “Guarantor” shall mean, collectively and each individually, Robert Gregg,
Glenn Parker, Lewis Stone, Michael Gusky, and any and all guarantors of the
Obligations or any part thereof (other than any Employee in respect of any
Validity Certificate).
     “Guaranty” shall mean, collectively and each individually, all guarantees
executed by any Guarantors (other than any Validity Certificate).
     “Hazardous Substances” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, hazardous wastes, hazardous or toxic substances or
related materials as defined in or subject to any applicable Environmental Law.
     “Healthcare Laws” shall mean all applicable statutes, laws, ordinances,
rules and regulations of any Governmental Authority with respect to regulatory
matters primarily relating to patient healthcare, healthcare providers and
healthcare services (including without limitation Section 1128B(b) of the Social
Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and the Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as “Stark Statute”).
     “HealthTrans” shall mean HealthTran LLC d/b/a HealthTrans.
     “HealthTrans Agreement” shall mean that certain HealthTrans Master Service
Agreement by and between HealthTrans and Borrower dated April 1, 2002.
     “HeathTrans Triparty Agreement” shall mean that certain agreement entered
into between Borrower, Lender and HealthTrans, dated as of the Closing Date, as
such may be modified, amended or supplemented from time to time.
     “Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or



--------------------------------------------------------------------------------



 



10

repurchase or otherwise acquire, or in respect of which such Person has agreed
to supply or advance funds (whether by way of loan, stock, equity or other
ownership interest purchase, capital contribution or otherwise) or otherwise to
become directly or indirectly liable.
     “Indemnified Person” shall have the meaning given such term in
Section 12.4.
     “Initial Overadvance” or “Initial Overadvances” shall have the meaning
given such term in Section 2.1.
     “Initial Overadvance Maturity Date” shall have the meaning given such term
in Section 2.2.
     “Insured Event” shall have the meaning given such term in Section 12.4.
     “Insurer” shall mean a Person that insures another Person against any costs
incurred in the receipt by such other Person of Services, or that has an
agreement with any Borrower to compensate it for providing Services to such
Person.
     “Inventory” shall mean all “inventory” (as defined in the UCC) of Borrower
(or, if referring to another Person, of such other Person), now owned or
hereafter acquired, and all documents of title or other documents representing
any of the foregoing, and all collateral security and guaranties of any kind,
now or hereafter in existence, given by any Person with respect to any of the
foregoing.
     “Landlord Waiver and Consent” shall mean a waiver/consent in form and
substance satisfactory to Lender from the owner/lessor of any premises not owned
by Borrower at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time.
     “Liability Event” shall mean any event, fact, condition or circumstance or
series thereof (i) in or for which any Borrower becomes liable or otherwise
responsible for any amount owed or owing to any Medicaid or Medicare program by
a provider under common ownership with such Borrower or any provider owned by
such Borrower pursuant to any applicable law, ordinance, rule, decree, order or
regulation of any Governmental Authority after the failure of any such provider
to pay any such amount when owed or owing, (ii) in which Medicaid or Medicare
payments to any Borrower are lawfully set-off against payments to such Borrower
or any other Borrower to satisfy any liability of or for any amounts owed or
owing to any Medicaid or Medicare program by a provider under common ownership
with such Borrower or any provider owned by such Borrower pursuant to any
applicable law, ordinance, rule, decree, order or regulation of any Governmental
Authority, or (iii) any of the foregoing under clauses (i) or (ii) in each case
pursuant to statutory or regulatory provisions that are similar to any
applicable law, ordinance, rule, decree, order or regulation of any Governmental
Authority referenced in clauses (i) and (ii) above or successor provisions
thereto.
     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.
     “Loan” or “Loans” shall mean, individually and collectively, all Advances
under the Revolving Facility and all Overadvances under the Overadvance
Facility.



--------------------------------------------------------------------------------



 



11

     “Loan Documents” shall mean, collectively and each individually, this
Agreement, the Original Credit Agreement, the Notes, the Security Documents, the
Guaranties, the Equity Participation Fee Agreement, the Lockbox Agreements, the
Uniform Commercial Code Financing Statements, the HealthTrans Triparty
Agreement, the Subordination Agreements, the Landlord Waiver and Consents, the
Warehouse Waiver and Consents, the Collateral Patent, Trademark and Copyright
Assignment, the Borrowing Certificates and all other agreements, documents,
instruments and certificates heretofore or hereafter executed or delivered to
Lender in connection with any of the foregoing or the Loans, as the same may be
amended, modified or supplemented from time to time.
     “Lockbox Accounts” shall have the meaning given such term in Section 2.5.
     “Lockbox Agreement” shall have the meaning given such term in Section 2.5.
     “Lockbox Bank” shall have the meaning given such term in Section 2.5.
     “MAC” shall have the meaning given such term in Section 5.5.
     “Management or Service Fee” shall mean any management, service or related
or similar fee paid by Borrower to any Person with respect to any facility
owned, operated or leased by Borrower.
     “Material Adverse Effect” or “Material Adverse Change” shall mean, in the
case of Borrower or any Guarantor, any event, condition or circumstance or set
of events, conditions or circumstances or any change(s) which (i) has, had or
would reasonably be likely to have any material adverse effect upon or change in
the validity or enforceability of any Loan Document to which such Borrower or
Guarantor, as applicable, is a party, (ii) has been or would reasonably be
likely to be material and adverse to the value of any of the Collateral, to the
priority of the Lender’s security interest in the Collateral, or to the
business, operations, prospects, properties, assets, liabilities or condition of
Borrower or Guarantor, as applicable, either individually or taken as a whole,
or (iii) has materially impaired or would reasonably be likely to materially
impair the ability of any Borrower or Guarantor to pay any portion of the
Obligations or to otherwise perform the Obligations or to consummate the
transactions under the Loan Documents executed by such Person.
     “Medicaid/Medicare Account Debtor” shall mean any Account Debtor which is
(i) the United States of America acting under the Medicaid or Medicare program
established pursuant to the Social Security Act or any other federal healthcare
program, including, without limitation, TRICARE (f/k/a CHAMPUS), (ii) any state
or the District of Columbia acting pursuant to a health plan adopted pursuant to
Title XIX of the Social Security Act or any other state health care program, or
(iii) any agent, carrier, administrator or intermediary for any of the
foregoing.
     “Merger” shall have the meaning given such term in the definition of the
term “Change in Control.”
     “Merger Agreement” shall have the meaning given such term in Section 5.5.
     “Merger Documents” shall have the meaning given such term in Section 5.5.
     “Millstream” shall have the meaning given such term in Section 5.5.
     “Minimum Termination Fee” shall mean (for the time period indicated) the
amount equal to (i) 3% of the Facility Cap if the date of notice of such
termination by Borrower is after the first anniversary date of the Closing Date
but prior to the second anniversary of the Closing Date, and (ii) 2%



--------------------------------------------------------------------------------



 



12

of the Facility Cap if the date of notice of such termination by Borrower is on
or after the second anniversary of the Closing Date.
     “Note” shall mean, collectively and each individually, the promissory
note(s) payable to the order of Lender executed by Borrower evidencing the
Revolving Facility and the Overadvance Facility, as the same may be modified,
amended or supplemented from time to time.
     “Obligations” shall mean all present and future obligations, Indebtedness
and liabilities of Borrower and/or Guarantors to Lender at any time and from
time to time of every kind, nature and description, direct or indirect, secured
or unsecured, joint and several, absolute or contingent, due or to become due,
matured or unmatured, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, under any of the Loan Documents (including
the Equity Participation Fee Agreement) or otherwise relating to the Note and/or
Loans, including, without limitation, all applicable fees, charges and expenses
and/or all amounts paid or advanced by Lender on behalf of or for the benefit of
any Borrower and/or Guarantor for any reason at any time, including in each case
obligations of performance as well as obligations of payment and interest that
accrue after the commencement of any proceeding under any Debtor Relief Law by
or against any such Person.
     “Offer” shall have the meaning given such term in Section 6.13.
     “Option Period” shall have the meaning given such term in Section 6.13.
     “Original Credit Agreement” shall have the meaning given such term in the
Preamble hereof.
     “Overadvance Facility” shall have the meaning given such term in the
Preamble hereof.
     “Overadvance Facility Cap” shall have the meaning given such term in the
Preamble hereof.
     “Overadvances” shall have the meaning given such term in Section 2.1.
     “Overadvance Note” shall mean, collectively and each individually, the
promissory note(s) payable to the order of Lender executed by Borrower
evidencing the Overadvance Facility, as the same may be modified, amended or
supplemented from time to time.
     “Payment Office” shall mean initially the address set forth beneath
Lender’s name on the signature page of the Agreement, and thereafter, such other
office of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.
     “Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.
     “Permitted Discretion” shall mean a determination or judgment made by
Lender in good faith in the exercise of reasonable (from the perspective of a
secured lender) business judgment.
     “Permitted Indebtedness” shall have the meaning given such term in Section
7.2.
     “Permitted Liens” shall have the meaning given such term in Section 7.3.



--------------------------------------------------------------------------------



 



13

     “Permitted Subordinated Debt” shall mean indebtedness incurred by Borrower
to which is subordinated to Borrower’s indebtedness owed to Lender pursuant to a
written agreement approved by Lender in writing .
     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.
     “Prime Rate” shall mean a fluctuating interest rate per annum equal at all
times to the rate of interest announced publicly from time to time by Citibank,
N.A. as its base rate; provided, that such rate is not necessarily the best rate
offered to its customers, and, should Lender be unable to determine such rate,
such other indication of the prevailing prime rate of interest as may reasonably
be chosen by Lender; provided, that each change in the fluctuating interest rate
shall take effect simultaneously with the corresponding change in the Prime
Rate.
     “Receipt” shall have the meaning given such term in Section 12.5.
     “Released Parties” shall have the meaning given such term in Section 12.11.
     “Releasing Parties” shall have the meaning given such term in
Section 12.11.
     “Restatement Date” shall mean the date of this Agreement.
     “Revolver Termination” shall have the meaning given such term in Section
11.1(b).
     “Revolving Facility Maturity Date” shall have the meaning assigned to such
term in Section 2.2(b).
     “Revolving Note” shall mean, collectively and each individually, the
promissory note(s) payable to the order of Lender executed by Borrower
evidencing the Revolving Facility, as the same may be modified, amended or
supplemented from time to time.
     “Security Documents” shall mean the Note, this Agreement, the Original
Credit Agreement, Guaranties, Collateral Patent, Trademark and Copyright
Assignment, Lockbox Agreements, Uniform Commercial Code Financing Statements and
all other documents or instruments necessary to create or perfect the Liens in
the Collateral, as such may be modified, amended or supplemented from time to
time.
     “Selling Shareholder(s)” shall have the meaning given such term in Section
5.5.
     “Services” shall mean medical and health care services provided to a
Person, including, but not limited to, medical and health care services which
are covered by a policy of insurance issued by an Insurer, physician services,
nurse and therapist services, dental services, hospital services, skilled
nursing facility services, comprehensive outpatient rehabilitation services,
home health care services, residential and out-patient behavioral healthcare
services.
     “Solvency Certificate” shall have the meaning given such term in Section
4.1(d).
     “Subordination Agreement” shall mean, collectively and each individually,
the Employee Subordination Agreement and each other subordination agreement to
which Lender and other service providers, employees or creditors of any Borrower
are a party.



--------------------------------------------------------------------------------



 



14

     “Subsequent Overadvance” or “Subsequent Overadvances” shall have the
meaning given such term in Section 2.2 hereof.
     “Subsequent Overadvance Maturity Date” shall have the meaning given such
term in Section 2.2 hereof.
     “Subsidiary” shall mean, (i) as to Borrower, any Person in which more than
50% of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and
(ii) as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.
     “Tax Distributions” means, as to Borrower, the aggregate distributions from
Borrower to its members to permit such members (and in the case of any member
that is a partnership, S corporation or other flow-through entity for federal
tax purposes, the beneficial owners of such entity) to pay taxes on their
allocable share of the taxable income of Borrower, including any income
allocated to a member pursuant to Section 704(c) of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder, and
determined (i) taking into account the principles of Section 754 of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder and (ii) in an amount equal to the estimated tax liability of each
member on the income of Borrower allocable to such member computed at the
highest marginal federal and state rate applicable to such member or, in the
case of a member that itself is a pass-through entity, at the highest marginal
rates applicable to its owners; provided, however, that the amount of such
distributions in any fiscal year shall not exceed the lesser of (x) the actual
tax liability incurred by the members from the Borrower’s operations, or (y)
twenty-five percent (25%) of Borrower’s net income from the preceding fiscal
year.
     “Term” shall mean the period commencing on the date set forth on the first
page hereof and ending on the date that is three (3) years after the Closing
Date.
     “Termination Date” shall have the meaning given such term in Section 11.1.
     “Transferee” shall have the meaning given such term in Section 12.2.
     “Transaction” shall have the meaning given such term in Section 6.13.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.
     “Unused Line Fee” shall have the meaning given such term in Section 3.2.
     “Validity Certificate” shall mean each certificate of validity executed by
an Employee on the Closing Date in substantially the form of Exhibit B.
     “Warehouse Waiver and Consent” shall mean a waiver/consent in form and
substance satisfactory to Lender from any warehouseman, fulfillment house or
other person owning a facility not owned by Borrower at which any Inventory is
now or hereafter located for the purpose of providing Lender access to such
Inventory, in each case as such may be modified, amended or supplemented from
time to time.
     “Wellpoint” shall mean Professional Claim Services, Inc. d/b/a Wellpoint
Pharmacy Management, a New York Corporation.
     “Wellpoint Agreement” shall mean that certain Service Agreement dated
March 30, 2004 by and between Borrower and Wellpoint.

 